 



EXHIBIT 10.2
SECURITY AGREEMENT
LAURUS MASTER FUND, LTD.
DIGITAL RECORDERS, INC.
TWINVISION OF NORTH AMERICA, INC.
DIGITAL AUDIO CORPORATION
and
ROBINSON-TURNEY INTERNATIONAL, INC.
Dated: March 15, 2006

          Security Agreement        

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                        Page   1.  
General Definitions and Terms; Rules of Construction
    1                 2.  
Loan Facility
    2                 3.  
Repayment of the Loans
    3                 4.  
Procedure for Loans
    4                 5.  
Interest and Payments
    4                 6.  
Security Interest
    5                 7.  
Representations, Warranties and Covenants Concerning the Collateral
    6                 8.  
Payment of Accounts
    9                 9.  
Collection and Maintenance of Collateral
    9                 10.  
Inspections and Appraisals
    10                 11.  
Financial Reporting
    10                 12.  
Additional Representations and Warranties
    11                 13.  
Covenants
    22                 14.  
Further Assurances
    28                 15.  
Representations, Warranties and Covenants of Laurus
    28                 16.  
Power of Attorney
    30                 17.  
Term of Agreement
    31                 18.  
Termination of Lien
    31                 19.  
Events of Default
    31                 20.  
Remedies
    34                 21.  
Waivers
    35                 22.  
Expenses
    35                 23.  
Assignment By Laurus
    36  

          Security Agreement   i     

 



--------------------------------------------------------------------------------



 



                      Page(s)   24.  
No Waiver; Cumulative Remedies
    36                 25.  
Application of Payments
    36                 26.  
Indemnity
    36                 27.  
Revival
    37                 28.  
Borrowing Agency Provisions
    37                 29.  
Notices
    38                 30.  
Governing Law, Jurisdiction and Waiver of Jury Trial
    39                 31.  
Limitation of Liability
    40                 32.  
Entire Understanding
    40                 33.  
Severability
    40                 34.  
Captions
    41                 35.  
Counterparts; Telecopier Signatures
    41                 36.  
Construction
    41                 37.  
Publicity
    41                 38.  
Joinder
    41                 39.  
Legends
    41  

          Security Agreement   ii    

 



--------------------------------------------------------------------------------



 



SECURITY AGREEMENT
          This Security Agreement is made as of March 15, 2006 by and among
LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”), DIGITAL
RECORDERS, INC., a North Carolina corporation (“the Parent”), and each party
listed on Exhibit A attached hereto (each an “Eligible Subsidiary” and
collectively, the “Eligible Subsidiaries”) the Parent and each Eligible
Subsidiary, each a “Company” and collectively, the “Companies”).
BACKGROUND
          The Companies have requested that Laurus make advances available to
the Companies; and
          Laurus has agreed to make such advances on the terms and conditions
set forth in this Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual covenants and
undertakings and the terms and conditions contained herein, the parties hereto
agree as follows:
          1. General Definitions and Terms; Rules of Construction.
          (a) General Definitions. Capitalized terms used in this Agreement
shall have the meanings assigned to them in Annex A.
          (b) Accounting Terms. Any accounting terms used in this Agreement
which are not specifically defined shall have the meanings customarily given
them in accordance with GAAP and all financial computations shall be computed,
unless specifically provided herein, in accordance with GAAP consistently
applied.
          (c) Other Terms. All other terms used in this Agreement and defined in
the UCC, shall have the meaning given therein unless otherwise defined herein.
          (d) Rules of Construction. All Schedules, Addenda, Annexes and
Exhibits hereto or expressly identified to this Agreement are incorporated
herein by reference and taken together with this Agreement constitute but a
single agreement. The words “herein”, “hereof” and “hereunder” or other words of
similar import refer to this Agreement as a whole, including the Exhibits,
Addenda, Annexes and Schedules thereto, as the same may be from time to time
amended, modified, restated or supplemented, and not to any particular section,
subsection or clause contained in this Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter. The term “or” is not exclusive. The term “including” (or any form
thereof) shall not be limiting or exclusive. All references to statutes and
related regulations shall include any amendments of same and any successor
statutes and regulations. All references in this Agreement or in the Schedules,
Addenda, Annexes and Exhibits to this Agreement to sections,
Security Agreement

 



--------------------------------------------------------------------------------



 



schedules, disclosure schedules, exhibits, and attachments shall refer to the
corresponding sections, schedules, disclosure schedules, exhibits, and
attachments of or to this Agreement. All references to any instruments or
agreements, including references to any of this Agreement or the Ancillary
Agreements shall include any and all modifications or amendments thereto and any
and all extensions or renewals thereof.
          2. Loan Facility.
          (a) Loans.
               (i) Subject to the terms and conditions set forth herein and in
the Ancillary Agreements, Laurus may make loans (the “Loans”) to Companies from
time to time during the Term which, in the aggregate at any time outstanding,
will not exceed the lesser of (x) (I) the Capital Availability Amount minus
(II) such reserves as Laurus may reasonably in its good faith judgment deem
proper and necessary from time to time (the “Reserves”) and (y) an amount equal
to (I) the Accounts Availability plus (II) the Inventory Availability, minus
(III) the Reserves. The amount derived at any time from Section 2(a)(i)(y)(I)
plus Section 2(a)(i)(y)(II) minus 2(a)(i)(y)(III) shall be referred to as the
“Formula Amount.” The Companies shall, jointly and severally, execute and
deliver to Laurus on the Closing Date the Note. The Companies hereby each
acknowledge and agree that Laurus’ obligation to purchase the Note from the
Companies on the Closing Date shall be contingent upon the satisfaction (or
waiver by Laurus) of the items and matters set forth in the closing checklist
provided by Laurus to the Companies on or prior to the Closing Date.
               (ii) Notwithstanding the limitations set forth above, if
requested by any Company, Laurus retains the right to lend to such Company from
time to time such amounts in excess of such limitations as Laurus may determine
in its sole discretion.
               (iii) The Companies acknowledge that the exercise of Laurus’
discretionary rights hereunder may result during the Term in one or more
increases or decreases in the advance percentages used in determining Accounts
Availability and/or Inventory Availability and each of the Companies hereby
consent to any such increases or decreases which may limit or restrict advances
requested by the Companies.
               (iv) If any interest, fees, costs or charges payable to Laurus
hereunder are not paid when due, each of the Companies shall thereby be deemed
to have requested, and Laurus is hereby authorized at its discretion to make and
charge to the Companies’ account, a Loan as of such date in an amount equal to
such unpaid interest, fees, costs or charges.
               (v) If any Company at any time fails to perform or observe any of
the covenants contained in this Agreement or any Ancillary Agreement, Laurus
may, but need not, perform or observe such covenant on behalf and in the name,
place and stead of such Company (or, at Laurus’ option, in Laurus’ name) and
may, but need not, take any and all other actions which Laurus may deem
necessary to cure or correct such failure (including the payment of taxes, the
satisfaction of Liens, the performance of obligations owed to Account Debtors,
lessors or other obligors, the procurement and maintenance of insurance, the
execution of assignments, security agreements and financing statements, and the
endorsement of instruments). The amount

          Security Agreement   2    

 



--------------------------------------------------------------------------------



 



of all monies expended and all costs and expenses (including attorneys’ fees and
legal expenses) incurred by Laurus in connection with or as a result of the
performance or observance of such agreements or the taking of such action by
Laurus shall be charged to the Companies’ account as a Loan and added to the
Obligations. To facilitate Laurus’ performance or observance of such covenants
by each Company, each Company hereby irrevocably appoints Laurus, or Laurus’
delegate, acting alone, as such Company’s attorney in fact (which appointment is
coupled with an interest) with the right (but not the duty) from time to time to
create, prepare, complete, execute, deliver, endorse or file in the name and on
behalf of such Company any and all instruments, documents, assignments, security
agreements, financing statements, applications for insurance and other
agreements and writings required to be obtained, executed, delivered or endorsed
by such Company.
               (vi) Laurus will account to Company Agent monthly with a
statement of all Loans and other advances, charges and payments made pursuant to
this Agreement, and such account rendered by Laurus shall be deemed final,
binding and conclusive unless Laurus is notified by Company Agent in writing to
the contrary within thirty (30) days of the date each account was rendered
specifying the item or items to which objection is made.
               (vii) During the Term, the Companies may borrow and prepay Loans
in accordance with the terms and conditions hereof.
          (b) Receivables Purchase. Following the occurrence and during the
continuance of an Event of Default, Laurus may, at its option, elect to convert
the credit facility contemplated hereby to an accounts receivable purchase
facility. Upon such election by Laurus (subsequent notice of which Laurus shall
provide to Company Agent), the Companies shall be deemed to hereby have sold,
assigned, transferred, conveyed and delivered to Laurus, and Laurus shall be
deemed to have purchased and received from the Companies, all right, title and
interest of the Companies in and to all Accounts which shall at any time
constitute Eligible Accounts (the “Receivables Purchase”). All outstanding Loans
hereunder shall be deemed obligations under such accounts receivable purchase
facility. The conversion to an accounts receivable purchase facility in
accordance with the terms hereof shall not be deemed an exercise by Laurus of
its secured creditor rights under Article 9 of the UCC. Immediately following
Laurus’ request, the Companies shall execute all such further documentation as
may be required by Laurus to more fully set forth the accounts receivable
purchase facility herein contemplated, including, without limitation, Laurus’
standard form of accounts receivable purchase agreement and account debtor
notification letters, but any Company’s failure to enter into any such
documentation shall not impair or affect the Receivables Purchase in any manner
whatsoever.
          3. Repayment of the Loans. The Companies (a) may prepay the
Obligations from time to time in accordance with the terms and provisions of the
Note (and Section 17 hereof if such prepayment is due to a termination of this
Agreement); (b) shall repay on the expiration of the Term (i) the then aggregate
outstanding principal balance of the Loans together with accrued and unpaid
interest, fees and charges and; (ii) all other amounts owed Laurus under this
Agreement and the Ancillary Agreements; and (c) subject to Section 2(a)(ii),
shall repay on any day on which the then aggregate outstanding principal balance
of the Loans are in excess of the

          Security Agreement   3    

 



--------------------------------------------------------------------------------



 



Formula Amount at such time, Loans in an amount equal to such excess. Any
payments of principal, interest, fees or any other amounts payable hereunder or
under any Ancillary Agreement shall be made prior to 12:00 noon (New York time)
on the due date thereof in immediately available funds.
          4. Procedure for Loans. Company Agent may, by written notice, request
a borrowing of Loans prior to 12:00 noon (New York time) on the Business Day of
its request to incur, on the next Business Day, a Loan. Together with each
request for a Loan (or at such other intervals as Laurus may request), Company
Agent shall deliver to Laurus a Borrowing Base Certificate in the form of
Exhibit B attached hereto, which shall be certified as true and correct by the
Chief Executive Officer, Chief Financial Officer or Controller of Company Agent
together with all supporting documentation relating thereto. All Loans shall be
disbursed from whichever office or other place Laurus may designate from time to
time and shall be charged to the Companies’ account on Laurus’ books. The
proceeds of each Loan made by Laurus shall be made available to Company Agent on
the Business Day following the Business Day so requested in accordance with the
terms of this Section 4 by way of credit to the applicable Company’s operating
account maintained with such bank as Company Agent designated to Laurus. Any and
all Obligations due and owing hereunder may be charged to the Companies’ account
and shall constitute Loans.
          5. Interest and Payments.
          (a) Interest.
               (i) Except as modified by Section 5(a)(iii) below, the Companies
shall jointly and severally pay interest at the Contract Rate on the unpaid
principal balance of each Loan until such time as such Loan is collected in full
in good funds in dollars of the United States of America.
               (ii) Interest and payments shall be computed on the basis of
actual days elapsed in a year of 360 days. At Laurus’ option, Laurus may charge
the Companies’ account for said interest.
               (iii) Effective upon the occurrence of any Event of Default and
for so long as any Event of Default shall be continuing, the Contract Rate shall
automatically be increased as set forth in the Note (such increased rate, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to such Obligations.
               (iv) In no event shall the aggregate interest payable hereunder
or under the Note exceed the maximum rate permitted under any applicable law or
regulation, as in effect from time to time (the “Maximum Legal Rate”), and if
any provision of this Agreement or any Ancillary Agreement is in contravention
of any such law or regulation, interest payable under this Agreement and each
Ancillary Agreement shall be computed on the basis of the Maximum Legal Rate (so
that such interest will not exceed the Maximum Legal Rate).

          Security Agreement   4    

 



--------------------------------------------------------------------------------



 



               (v) The Companies shall jointly and severally pay principal,
interest and all other amounts payable hereunder, or under any Ancillary
Agreement, without any deduction whatsoever, including any deduction for any
set-off or counterclaim.
          (b) Payments; Certain Closing Conditions.
               (i) Closing/Annual Payments. Upon execution of this Agreement by
each Company and Laurus, the Companies shall jointly and severally pay to Laurus
Capital Management, LLC a closing payment in an amount equal to three and
three-fifths percent (3.60%) of the Capital Availability Amount. Such payment
shall be deemed fully earned on the Closing Date and shall not be subject to
rebate or proration for any reason.
               (ii) Overadvance Payment. Without affecting Laurus’ rights
hereunder in the event the Loans exceed the Formula Amount (each such amount, an
“Overadvance”), all such Overadvances shall bear additional interest at a rate
equal to one and a half percent (1.5%) per month of the amount of such
Overadvances for all times such amounts shall be in excess of the Formula
Amount. All amounts that are incurred pursuant to this Section 5(b)(iii) shall
be due and payable by the Companies monthly, in arrears, on the first business
day of each calendar month and upon expiration of the Term.
               (iii) Financial Information Default. Without affecting Laurus’
other rights and remedies, in the event any Company fails to deliver the
financial information required by Section 11 on or before the date required by
this Agreement, the Companies shall jointly and severally pay Laurus an
aggregate fee in the amount of $500.00 per week (or portion thereof) for each
such failure until such failure is cured to Laurus’ satisfaction or waived in
writing by Laurus. All amounts that are incurred pursuant to this
Section 5(b)(iv) shall be due and payable by the Companies monthly, in arrears,
on the first business of each calendar month and upon expiration of the Term.
               (iv) Expenses. The Companies shall jointly and severally
reimburse Laurus for its third-party and estimated internal expenses (including
reasonable legal fees and expenses) incurred in connection with the preparation
and negotiation of this Agreement and the Ancillary Agreements, and expenses
incurred in connection with Laurus’ due diligence review of each Company and its
Subsidiaries, structuring fees and all related matters. Amounts required to be
paid under this Section 5(b)(v) will be paid on the Closing Date and shall be
$50,000 for such expenses referred to in this Section 5(b)(v).
          6. Security Interest.
          (a) To secure the prompt payment to Laurus of the Obligations, each
Company hereby assigns, pledges and grants to Laurus a continuing security
interest in and Lien upon all of the Collateral. All of each Company’s Books and
Records relating to the Collateral shall, until delivered to or removed by
Laurus, be kept by such Company in trust for Laurus until all Obligations have
been paid in full. Each confirmatory assignment schedule or other form of
assignment hereafter executed by each Company shall be deemed to include the
foregoing grant, whether or not the same appears therein.

          Security Agreement   5    

 



--------------------------------------------------------------------------------



 



          (b) Each Company hereby (i) authorizes Laurus to file any financing
statements, continuation statements or amendments thereto that (x) indicate the
Collateral (1) as all U.S. and Canadian assets and personal property of such
Company or words of similar effect, regardless of whether any particular asset
comprised in the Collateral falls within the scope of Article 9 of the UCC of
such jurisdiction, or (2) as being of an equal or lesser scope or with greater
detail, and (y) contain any other information required by Part 5 of Article 9 of
the UCC for the sufficiency or filing office acceptance of any financing
statement, continuation statement or amendment and (ii) ratifies its
authorization for Laurus to have filed any initial financial statements, or
amendments thereto if filed prior to the date hereof. Each Company acknowledges
that it is not authorized to file any financing statement or amendment or
termination statement with respect to any financing statement without the prior
written consent of Laurus and agrees that it will not do so without the prior
written consent of Laurus, subject to such Company’s rights under
Section 9-509(d)(2) of the UCC.
          (c) Each Company hereby grants to Laurus an irrevocable, non-exclusive
license (exercisable upon the termination of this Agreement due to an occurrence
and during the continuance of an Event of Default without payment of royalty or
other compensation to such Company) to use, transfer, license or sublicense any
Intellectual Property now owned, licensed to, or hereafter acquired by such
Company, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer and automatic machinery software and programs used for the
compilation or printout thereof, and represents, promises and agrees that any
such license or sublicense is not and will not be in conflict with the
contractual or commercial rights of any third Person; provided, that such
license will terminate on the termination of this Agreement and the payment in
full of all Obligations.
          7. Representations, Warranties and Covenants Concerning the
Collateral. Each Company represents, warrants (each of which such
representations and warranties shall be deemed repeated upon the making of each
request for a Loan and made as of the time of each and every Loan hereunder) and
covenants as follows:
          (a) all of the Collateral (i) is owned by it free and clear of all
Liens (including any claims of infringement) except those in Laurus’ favor and
Permitted Liens and (ii) is not subject to any agreement prohibiting the
granting of a Lien or requiring notice of or consent to the granting of a Lien.
          (b) it shall not encumber, mortgage, pledge, assign or grant any Lien
in any Collateral or any other assets to anyone other than Laurus and except for
Permitted Liens.
          (c) the Liens granted pursuant to this Agreement, upon completion of
the filings and other actions listed on Schedule 7(c) (which, in the case of all
filings and other documents referred to in said Schedule, have been delivered to
Laurus in duly executed form) constitute valid perfected security interests in
all of the Collateral in favor of Laurus as security for the prompt and complete
payment and performance of the Obligations, enforceable in accordance with the
terms hereof against any and all of its creditors and purchasers and such
security interest is prior to all other Liens in existence on the date hereof.

          Security Agreement   6    

 



--------------------------------------------------------------------------------



 



          (d) no effective security agreement, mortgage, deed of trust,
financing statement, equivalent security or Lien instrument or continuation
statement covering all or any part of the Collateral is or will be on file or of
record in any public office, except those relating to Permitted Liens and those
to be extinguished with the proceeds hereof.
          (e) it shall not dispose of any of the Collateral whether by sale,
lease or otherwise except for the sale of Inventory in the ordinary course of
business and for the disposition or transfer in the ordinary course of business
during any fiscal year of obsolete and worn-out Equipment having an aggregate
fair market value of not more than $25,000 and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Laurus’ first priority security interest or are used to repay
Loans or to pay general corporate expenses, or (ii) following the occurrence of
an Event of Default which continues to exist the proceeds of which are remitted
to Laurus to be held as cash collateral for the Obligations.
          (f) it shall defend the right, title and interest of Laurus in and to
the Collateral against the claims and demands of all Persons whomsoever, and
take such actions, including (i) all actions necessary to grant Laurus “control”
of any Investment Property, Deposit Accounts, Letter-of-Credit Rights or
electronic Chattel Paper owned by it, with any agreements establishing control
to be in form and substance satisfactory to Laurus, (ii) the prompt (but in no
event later than five (5) Business Days following Laurus’ request therefor)
delivery to Laurus of all original Instruments, Chattel Paper, negotiable
Documents and certificated Stock owned by it (in each case, accompanied by stock
powers, allonges or other instruments of transfer executed in blank),
(iii) notification of Laurus’ interest in Collateral at Laurus’ request, and
(iv) the institution of litigation against third parties as shall be prudent in
order to protect and preserve its and/or Laurus’ respective and several
interests in the Collateral.
          (g) it shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify Laurus of any commercial tort claim (as
defined in the UCC) acquired by it and unless otherwise consented by Laurus, it
shall enter into a supplement to this Agreement granting to Laurus a Lien in
such commercial tort claim.
          (h) it shall place notations upon its Books and Records and any of its
financial statements to disclose Laurus’ Lien in the Collateral.
          (i) if it retains possession of any Chattel Paper or Instrument with
Laurus’ consent, upon Laurus’ request such Chattel Paper and Instruments shall
be marked with the following legend: “This writing and obligations evidenced or
secured hereby are subject to the security interest of Laurus Master Fund, Ltd.”
Notwithstanding the foregoing, upon the reasonable request of Laurus, such
Chattel Paper and Instruments shall be delivered to Laurus.
          (j) it shall perform in a reasonable time all other steps requested by
Laurus to create and maintain in Laurus’ favor a valid perfected first Lien in
all Collateral subject only to Permitted Liens.
          (k) it shall notify Laurus promptly and in any event within five
(5) Business Days after obtaining knowledge thereof (i) of any event or
circumstance that, to its knowledge,

          Security Agreement   7    

 



--------------------------------------------------------------------------------



 



would cause Laurus to consider any then existing Account and/or Inventory as no
longer constituting an Eligible Account or Eligible Inventory, as the case may
be; (ii) of any material delay in its performance of any of its obligations to
any Account Debtor; (iii) of any assertion by any Account Debtor of any material
claims, offsets or counterclaims; (iv) of any material allowances, credits
and/or monies granted by it to any Account Debtor; (v) of all material adverse
information relating to the financial condition of an Account Debtor; (vi) of
any material return of goods, except to the extent such concurrently reduces
availability under the Agreement; and (vii) of any loss, damage or destruction
of any of the Collateral.
          (l) all Eligible Accounts (i) represent complete bona fide
transactions which require no further act under any circumstances on its part to
make such Accounts payable by the Account Debtors, (ii) are not subject to any
present, future contingent offsets or counterclaims, and (iii) do not represent
bill and hold sales, consignment sales, guaranteed sales, sale or return or
other similar understandings or obligations of any Affiliate or Subsidiary of
such Company. It has not made, nor will it make, any agreement with any Account
Debtor for any extension of time for the payment of any Account, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance for prompt or early payment allowed by it in the ordinary course of
its business consistent with historical practice and as previously disclosed to
Laurus in writing.
          (m) it shall keep and maintain its Equipment in good operating
condition, except for ordinary wear and tear, and shall make all necessary
repairs and replacements thereof so that the value and operating efficiency
shall at all times be maintained and preserved. It shall not permit any such
items to become a Fixture to real estate or accessions to other personal
property.
          (n) it shall maintain and keep all of its Books and Records concerning
the Collateral at its offices listed in Schedule 12(aa).
          (o) it shall maintain and keep the tangible Collateral at the
addresses listed in Schedule 7(o), provided, that it may change such locations
or open a new location, provided that it provides Laurus at least thirty
(30) days prior written notice of such changes or new location and (ii) prior to
such change or opening of a new location where Collateral having a value of more
than $50,000 will be located, it executes and delivers to Laurus such agreements
deemed reasonably necessary or prudent by Laurus, including landlord agreements,
mortgagee agreements and warehouse agreements, each in form and substance
satisfactory to Laurus, to adequately protect and maintain Laurus’ security
interest in such Collateral.
          (p) Schedule 7(p) lists all banks and other financial institutions at
which it maintains deposits and/or other accounts, and such Schedule correctly
identifies the name, address and telephone number of each such depository, the
name in which the account is held, a description of the purpose of the account,
and the complete account number. It shall not establish any depository or other
bank account with any financial institution (other than the accounts set forth
on Schedule 7(p)) without Laurus’ prior written consent.

          Security Agreement   8    

 



--------------------------------------------------------------------------------



 



          (q) All Inventory manufactured by it in the United States of America
shall be produced in accordance with the requirements of the Federal Fair Labor
Standards Act of 1938, as amended and all rules, regulations and orders related
thereto or promulgated thereunder.
          8. Payment of Accounts.
          (a) Each Company will irrevocably direct all of its present and future
Account Debtors and other Persons obligated to make payments constituting
Collateral to make such payments directly to the lockboxes maintained by such
Company (the “Lockbox”) with LaSalle Business Credit LLC or such other financial
institution accepted by Laurus in writing as may be selected by such Company
(the “Lockbox Bank”) pursuant to the terms of the certain agreements among one
or more Companies, Laurus and/or the Lockbox Bank dated as of March 15, 2006. On
or prior to the Closing Date, each Company shall and shall cause the Lockbox
Bank to enter into all such documentation acceptable to Laurus pursuant to
which, among other things, the Lockbox Bank agrees to: (a) sweep the Lockbox on
a daily basis and deposit all checks received therein to an account designated
by Laurus in writing and (b) comply only with the instructions or other
directions of Laurus concerning the Lockbox. All of each Company’s invoices,
account statements and other written or oral communications directing,
instructing, demanding or requesting payment of any Account of any Company or
any other amount constituting Collateral shall conspicuously direct that all
payments be made to the Lockbox. If, notwithstanding the instructions to Account
Debtors, any Company receives any payments, such Company shall immediately remit
such payments to Lockbox in their original form with all necessary endorsements.
Until so remitted, such Company shall hold all such payments in trust for and as
the property of Laurus and shall not commingle such payments with any of its
other funds or property.
          (b) At Laurus’ election, following the occurrence of an Event of
Default which is continuing, Laurus may notify each Company’s Account Debtors of
Laurus’ security interest in the Accounts, collect them directly and charge the
collection costs and expenses thereof to Company’s and the Eligible Subsidiaries
joint and several account.
          9. Collection and Maintenance of Collateral.
          (a) Laurus may, at its expense, verify each Company’s Accounts from
time to time, but not more often than once every three (3) months, unless an
Event of Default has occurred and is continuing, utilizing an audit control
company or any other agent of Laurus.
          (b) Proceeds of Accounts received by Laurus will be deemed received on
the Business Day after Laurus’ receipt of such proceeds in good funds in dollars
of the United States of America to an account designated by Laurus. Any amount
received by Laurus after 12:00 noon (New York time) on any Business Day shall be
deemed received on the next Business Day.
          (c) As Laurus receives the proceeds of Accounts of any Company, it
shall (i) apply such proceeds, as required, to amounts outstanding under the
Note, and (ii) remit all such remaining proceeds (net of interest, fees and
other amounts then due and owing to Laurus hereunder) to Company Agent (for the
benefit of the applicable Companies) upon request (but no

          Security Agreement   9    

 



--------------------------------------------------------------------------------



 



more often than twice a week). Notwithstanding the foregoing, following the
occurrence and during the continuance of an Event of Default, Laurus, at its
option, may (a) apply such proceeds to the Obligations in such order as Laurus
shall elect, (b) hold all such proceeds as cash collateral for the Obligations
and each Company hereby grants to Laurus a security interest in such cash
collateral amounts as security for the Obligations and/or (c) do any combination
of the foregoing.
          10. Inspections and Appraisals. At all times during normal business
hours, Laurus, and/or any agent of Laurus shall have the right to (a) have
access to, visit, inspect, review, evaluate and make physical verification and
appraisals of each Company’s properties and the Collateral, (b) inspect, audit
and copy (or take originals if necessary) and make extracts from each Company’s
Books and Records, including management letters prepared by the Accountants, and
(c) discuss with each Company’s Audit Committee Chairman, principal officers,
and independent accountants, each Company’s business, assets, liabilities,
financial condition, results of operations and business prospects. Each Company
will deliver to Laurus any instrument necessary for Laurus to obtain records
from any service bureau maintaining records for such Company. If any internally
prepared financial information, including that required under this Section is
unsatisfactory in any manner to Laurus, Laurus may request that the Accountants
review the same. Expenses incurred related to the foregoing shall be borne by
Laurus and shall not be an Obligation hereunder.
          11. Financial Reporting. Company Agent will deliver, or cause to be
delivered, to Laurus each of the following, which shall be in form and detail
acceptable to Laurus:
          (a) As soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Parent, or, in the event that the
Parent has filed a Form 12b-25, within one hundred and five (105) days after the
end of such fiscal year, the Parent’s audited consolidated financial statements
with a report of independent certified public accountants of recognized standing
selected by the Parent and acceptable to Laurus (the “Accountants”), which
annual consolidated financial statements shall be without qualification, other
than a “going concern” qualification, and shall include each of the Parent’s and
each of its Subsidiaries’ balance sheet as at the end of such fiscal year and
the related statements of each of the Parent’s and each of its Subsidiaries’
income, retained earnings and cash flows for the fiscal year then ended,
prepared on a consolidating and consolidated basis to include the Parent, each
Subsidiary of the Parent and each of their respective affiliates, all in
reasonable detail and prepared in accordance with GAAP, together with (i) if and
when available, copies of any management letters prepared by the Accountants;
and (ii) a certificate of the Parent’s President, Chief Executive Officer or
Chief Financial Officer stating that such financial statements have been
prepared in accordance with GAAP and whether or not such officer has knowledge
of the occurrence of any Default or Event of Default hereunder and, if so,
stating in reasonable detail the facts with respect thereto.
          (b) As soon as available and in any event within forty five (45) days
after the end of each fiscal quarter of the Parent, or, in the event that the
Parent has filed a Form 12b-25, within fifty (50) days after the end of such
fiscal quarter, an unaudited/internal consolidated balance sheet and statements
of income, retained earnings and cash flows of each of the Parent’s and each of
its Subsidiaries’ as at the end of and for such quarter and for the year to date
period

          Security Agreement   10    

 



--------------------------------------------------------------------------------



 



then ended, prepared on a consolidating and consolidated basis to include the
Parent, each Subsidiary of the Parent and each of their respective affiliates,
in reasonable detail and stating in comparative form the figures for the
corresponding date and periods in the previous year, all prepared in accordance
with GAAP, subject to year-end adjustments and accompanied by a certificate of
the Parent’s President, Chief Executive Officer or Chief Financial Officer,
stating (i) that such financial statements have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and (ii) whether or not such
officer has knowledge of the occurrence of any Default or Event of Default
hereunder not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto.
          (c) As soon as available and in any event within twenty (20) days
after the end of each calendar month, an unaudited/internal consolidated balance
sheet and statements of income, retained earnings and cash flows of each of the
Parent and its Subsidiaries as at the end of and for such month and for the year
to date period then ended, prepared on a consolidating and consolidated basis to
include the Parent, each Subsidiary of the Parent and each of their respective
affiliates, in reasonable detail and stating in comparative form the figures for
the corresponding date and periods in the previous year,, all prepared in
accordance with GAAP, subject to year-end adjustments and accompanied by a
certificate of the Parent’s President, Chief Executive Officer or Chief
Financial Officer, stating (i) that such financial statements have been prepared
in accordance with GAAP, subject to year-end audit adjustments, and (ii) whether
or not such officer has knowledge of the occurrence of any Default or Event of
Default hereunder not theretofore reported and remedied and, if so, stating in
reasonable detail the facts with respect thereto;
          (d) Within fifteen (15) days after the end of each month (or more
frequently if Laurus so requests), agings of each Company’s Accounts, unaudited
trial balances and their accounts payable and a calculation of each Company’s
Accounts, Eligible Accounts, Inventory and/or Eligible Inventory, provided,
however, that if Laurus shall request the foregoing information more often than
as set forth in the immediately preceding clause, each Company shall have
fifteen (15) days from each such request to comply with Laurus’ demand;
          (e) Promptly after (i) the filing thereof, copies of the Parent’s most
recent registration statements and annual, quarterly, monthly or other regular
reports which the Parent files with the Securities and Exchange Commission (the
“SEC”), and (ii) the issuance thereof, copies of such financial statements,
reports and proxy statements as the Parent shall send to its shareholders.
          (f) The Parent shall deliver, or cause the applicable Subsidiary of
the Parent to deliver, such other information as the Purchaser shall reasonably
request.
          12. Additional Representations and Warranties. Each Company hereby
represents and warrants to Laurus as follows:
          (a) Organization, Good Standing and Qualification. It and each of its
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. It and each of its Subsidiaries has
the corporate, limited liability company or partnership, as the

          Security Agreement   11    

 



--------------------------------------------------------------------------------



 



case may be, power and authority to own and operate its properties and assets
and, insofar as it is or shall be a party thereto, to (i) execute and deliver
this Agreement and the Ancillary Agreements, (ii) to issue the Note, (iii) to
issue the Warrants and the shares of Common Stock issuable upon exercise of the
Warrants (the “Warrant Shares”), and (iv) to carry out the provisions of this
Agreement and the Ancillary Agreements and to carry on its business as presently
conducted. It and each of its Subsidiaries is duly qualified and is authorized
to do business and is in good standing as a foreign corporation, partnership or
limited liability company, as the case may be, in all jurisdictions in which the
nature or location of its activities and of its properties (both owned and
leased) makes such qualification necessary, except for those jurisdictions in
which failure to do so has not had, or could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.
          (b) Subsidiaries. Each of its direct and indirect Subsidiaries, the
direct owner of each such Subsidiary and its percentage ownership thereof, is
set forth on Schedule 12(b).
          (c) Capitalization; Voting Rights.
               (i) The authorized , issued and outstanding capital stock of the
Company and of each Subsidiary of the Company is set forth on Schedule 12(c).
               (ii) Except as disclosed on Schedule 12(c), other than: (i) the
shares reserved for issuance under the Parent’s stock option plans; and
(ii) shares which may be issued pursuant to this Agreement and the Ancillary
Agreements, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
shareholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Parent of any of its securities. Except as
disclosed on Schedule 12(c), neither the offer or issuance of any of the Note or
the Warrants, or the issuance of any of the Warrant Shares, nor the consummation
of any transaction contemplated hereby will result in a change in the price or
number of any securities of the Parent outstanding, under anti-dilution or other
similar provisions contained in or affecting any such securities.
               (iii) All issued and outstanding shares of the Parent’s Common
Stock: (i) have been duly authorized and validly issued and are fully paid and
nonassessable; and (ii) were issued in compliance with all applicable state and
federal laws concerning the issuance of securities.
               (iv) The rights, preferences, privileges and restrictions of the
shares of the Common Stock are as stated in the Parent’s Certificate of
Incorporation (the “Charter”). The Warrant Shares have been duly and validly
reserved for issuance. When issued in compliance with the provisions of this
Agreement and the Parent’s Charter, the Securities will be validly issued, fully
paid and nonassessable, and will be free of any liens or encumbrances; provided,
however, that the Securities may be subject to restrictions on transfer under
state and/or federal securities laws as set forth herein or as otherwise
required by such laws at the time a transfer is proposed.
          (d) Authorization; Binding Obligations. All corporate, partnership or
limited liability company, as the case may be, action on its and its
Subsidiaries’ part (including their

          Security Agreement   12    

 



--------------------------------------------------------------------------------



 



respective officers and directors) necessary for the authorization of this
Agreement and the Ancillary Agreements, the performance of all of its and its
Subsidiaries’ obligations hereunder and under the Ancillary Agreements on the
Closing Date and, the authorization, issuance and delivery of the Note and the
Warrant has been taken or will be taken prior to the Closing Date. This
Agreement and the Ancillary Agreements, when executed and delivered and to the
extent it is a party thereto, will be its and its Subsidiaries’ valid and
binding obligations enforceable against each such Person in accordance with
their terms, except:
               (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and
               (ii) general principles of equity that restrict the availability
of equitable or legal remedies.
The issuance of the Note is not and will not be subject to any preemptive rights
or rights of first refusal that have not been properly waived or complied with.
The issuance of the Warrants and the subsequent exercise of the Warrants for
Warrant Shares are not and will not be subject to any preemptive rights or
rights of first refusal that have not been properly waived or complied with.
          (e) Liabilities. Neither it nor any of its Subsidiaries has any
liabilities, except current liabilities incurred in the ordinary course of
business and liabilities disclosed in any Exchange Act Filings.
          (f) Agreements; Action. Except as set forth on Schedule 12(f) or as
disclosed in any Exchange Act Filings:
               (i) There are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
it or any of its Subsidiaries is a party or to its knowledge by which it is
bound which may involve: (i) obligations (contingent or otherwise) of, or
payments to, it or any of its Subsidiaries in excess of $50,000 (other than
obligations of, or payments to, it or any of its Subsidiaries arising from
purchase or sale agreements entered into in the ordinary course of business); or
(ii) the transfer or license of any patent, copyright, trade secret or other
proprietary right to or from it (other than licenses arising from the purchase
of “off the shelf” or other standard products); or (iii) provisions restricting
the development, manufacture or distribution of its or any of its Subsidiaries’
products or services; or (iv) indemnification by it or any of its Subsidiaries
with respect to infringements of proprietary rights.
               (ii) Since December 31, 2005 (the “Balance Sheet Date”) neither
it nor any of its Subsidiaries has: (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $50,000 or, in the case of indebtedness and/or liabilities
individually less than $50,000, in excess of $100,000 in the aggregate;
(iii) made any loans or advances to any Person not in excess, individually or in
the aggregate, of $100,000, other than ordinary advances for travel expenses; or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than the sale of its Inventory in the ordinary course of business.

          Security Agreement   13    

 



--------------------------------------------------------------------------------



 



               (iii) For the purposes of subsections (i) and (ii) of this
Section 12(f), all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons it or any of its applicable Subsidiaries has reason to
believe are affiliated therewith or with any Subsidiary thereof) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.
               (iv) the Parent maintains disclosure controls and procedures
(“Disclosure Controls”) designed to ensure that information required to be
disclosed by the Parent in the reports that it files or submits under the
Exchange Act is recorded, processed, summarized, and reported, within the time
periods specified in the rules and forms of the SEC.
               (v) The Parent makes and keeps books, records, and accounts,
that, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of its assets. It maintains internal control over financial
reporting (“Financial Reporting Controls”) designed by, or under the supervision
of, its principal executive and principal financial officers, and effected by
its board of directors, management, and other personnel, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
that:
                    (1) transactions are executed in accordance with
management’s general or specific authorization;
                    (2) unauthorized acquisition, use, or disposition of the
Parent’s assets that could have a material effect on the financial statements
are prevented or timely detected;
                    (3) transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that its
receipts and expenditures are being made only in accordance with authorizations
of the Parent’s management and board of directors;
                    (4) transactions are recorded as necessary to maintain
accountability for assets; and
                    (5) the recorded accountability for assets is compared with
the existing assets at reasonable intervals, and appropriate action is taken
with respect to any differences.
               (vi) There is no weakness in any of its Disclosure Controls or
Financial Reporting Controls that is required to be disclosed in any of the
Exchange Act Filings, except as so disclosed.
          (g) Obligations to Related Parties. Except as set forth on
Schedule 12(g), neither it nor any of its Subsidiaries has any obligations to
their respective officers, directors, shareholders or employees other than:
               (i) for payment of salary for services rendered and for bonus
payments;

          Security Agreement   14    

 



--------------------------------------------------------------------------------



 



               (ii) reimbursement for reasonable expenses incurred on its or its
Subsidiaries’ behalf;
               (iii) for other standard employee benefits made generally
available to all employees (including stock option agreements outstanding under
any stock option plan approved by its and its Subsidiaries’ Board of Directors,
as applicable); and
               (iv) obligations listed in its and each of its Subsidiary’s
financial statements or disclosed in any of the Parent’s Exchange Act Filings.
Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or shareholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or shareholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person. Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.
          (h) Changes. Since the Balance Sheet Date, except as disclosed in any
Exchange Act Filing or in Schedule 12(h) to this Agreement or to any of the
Ancillary Agreements, there has not been:
               (i) any change in its or any of its Subsidiaries’ business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects, which, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;
               (ii) any resignation or termination of any of its officers, key
employees or groups of employees;
               (iii) any material change, except in the ordinary course of
business, in its or any of its Subsidiaries’ contingent obligations by way of
guaranty, endorsement, indemnity, warranty or otherwise;
               (iv) any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;
               (v) any waiver by it or any of its Subsidiaries of a valuable
right or of a material debt owed to it;

          Security Agreement   15    

 



--------------------------------------------------------------------------------



 



               (vi) any direct or indirect material loans made by it or any of
its Subsidiaries to any of its or any of its Subsidiaries’ shareholders,
employees, officers or directors, other than advances made in the ordinary
course of business;
               (vii) any material change in any compensation arrangement or
agreement with any employee, officer, director or shareholder;
               (viii) any declaration or payment of any dividend or other
distribution of its or any of its Subsidiaries’ assets;
               (ix) any labor organization activity related to it or any of its
Subsidiaries;
               (x) any debt, obligation or liability incurred, assumed or
guaranteed by it or any of its Subsidiaries, except those for immaterial amounts
and for current liabilities incurred in the ordinary course of business;
               (xi) any sale, assignment or transfer of any Intellectual
Property or other intangible assets;
               (xii) any change in any material agreement to which it or any of
its Subsidiaries is a party or by which either it or any of its Subsidiaries is
bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
               (xiii) any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or
               (xiv) any arrangement or commitment by it or any of its
Subsidiaries to do any of the acts described in subsection (i) through (xiii) of
this Section 12(h).
          (i) Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 12(i), it and each of its Subsidiaries has good and marketable title to
their respective properties and assets, and good title to its leasehold
interests, in each case subject to no Lien, other than Permitted Liens.
All facilities, Equipment, Fixtures, vehicles and other properties owned, leased
or used by it or any of its Subsidiaries are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used. Except as set forth on Schedule 12(i), it and each of its
Subsidiaries is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.
          (j) Intellectual Property.
               (i) It and each of its Subsidiaries owns or possesses sufficient
legal rights to all Intellectual Property necessary for their respective
businesses as now conducted and, to its knowledge as presently proposed to be
conducted, without any known infringement of the

          Security Agreement   16    

 



--------------------------------------------------------------------------------



 



rights of others. There are no outstanding options, licenses or agreements of
any kind relating to its or any of its Subsidiary’s Intellectual Property, nor
is it or any of its Subsidiaries bound by or a party to any options, licenses or
agreements of any kind with respect to the Intellectual Property of any other
Person other than such licenses or agreements arising from the purchase of “off
the shelf” or standard products.
               (ii) Neither it nor any of its Subsidiaries has received any
communications alleging that it or any of its Subsidiaries has violated any of
the Intellectual Property or other proprietary rights of any other Person, nor
is it or any of its Subsidiaries aware of any basis therefor.
               (iii) Neither it nor any of its Subsidiaries believes it is or
will be necessary to utilize any inventions, trade secrets or proprietary
information of any of its employees made prior to their employment by it or any
of its Subsidiaries, except for inventions, trade secrets or proprietary
information that have been rightfully assigned to it or any of its Subsidiaries.
          (k) Compliance with Other Instruments. Neither it nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Ancillary
Agreements to which it is a party, and the issuance of the Note and the other
Securities each pursuant hereto and thereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a default under any such term or provision, or
result in the creation of any Lien upon any of its or any of its Subsidiary’s
properties or assets or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to it or
any of its Subsidiaries, their businesses or operations or any of their assets
or properties.
          (l) Litigation. Except as set forth on Schedule 12(l), there is no
action, suit, proceeding or investigation pending or, to its knowledge,
currently threatened against it or any of its Subsidiaries that prevents it or
any of its Subsidiaries from entering into this Agreement or the Ancillary
Agreements, or from consummating the transactions contemplated hereby or
thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, or could result in
any change in its or any of its Subsidiaries’ current equity ownership, nor is
it aware that there is any basis to assert any of the foregoing. Neither it nor
any of its Subsidiaries is a party to or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by it or
any of its Subsidiaries currently pending or which it or any of its Subsidiaries
intends to initiate.
          (m) Tax Returns and Payments. It and each of its Subsidiaries has
timely filed all tax returns (federal, state and local) required to be filed by
it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by it and

          Security Agreement   17    

 



--------------------------------------------------------------------------------



 



each of its Subsidiaries on or before the Closing Date, have been paid or will
be paid prior to the time they become delinquent. Except as set forth on
Schedule 12(m), neither it nor any of its Subsidiaries has been advised:
               (i) that any of its returns, federal, state or other, have been
or are being audited as of the date hereof; or
               (ii) of any adjustment, deficiency, assessment or court decision
in respect of its federal, state or other taxes.
Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.
          (n) Employees. Except as set forth on Schedule 12(n), neither it nor
any of its Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to its
knowledge, threatened with respect to it or any of its Subsidiaries. Except as
disclosed in the Exchange Act Filings or on Schedule 12(n), neither it nor any
of its Subsidiaries is a party to or bound by any currently effective employment
contract, deferred compensation arrangement, bonus plan, incentive plan, profit
sharing plan, retirement agreement or other employee compensation plan or
agreement. To its knowledge, none of its or any of its Subsidiaries’ employees,
nor any consultant with whom it or any of its Subsidiaries has contracted, is in
violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, it or any of its Subsidiaries because of
the nature of the business to be conducted by it or any of its Subsidiaries; and
to its knowledge the continued employment by it and its Subsidiaries of their
present employees, and the performance of its and its Subsidiaries contracts
with its independent contractors, will not result in any such violation. Neither
it nor any of its Subsidiaries is aware that any of its or any of its
Subsidiaries’ employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency that would
interfere with their duties to it or any of its Subsidiaries. Neither it nor any
of its Subsidiaries has received any notice alleging that any such violation has
occurred. Except for employees who have a current effective employment agreement
with it or any of its Subsidiaries, none of its or any of its Subsidiaries’
employees has been granted the right to continued employment by it or any of its
Subsidiaries or to any material compensation following termination of employment
with it or any of its Subsidiaries. Except as set forth on Schedule 12(n),
neither it nor any of its Subsidiaries is aware that any officer, key employee
or group of employees intends to terminate his, her or their employment with it
or any of its Subsidiaries, as applicable, nor does it or any of its
Subsidiaries have a present intention to terminate the employment of any
officer, key employee or group of employees.
          (o) Registration Rights and Voting Rights. Except as set forth on
Schedule 12(o) and except as disclosed in Exchange Act Filings, neither it nor
any of its Subsidiaries is presently under any obligation, and neither it nor
any of its Subsidiaries has granted any rights, to register any of its or any of
its Subsidiaries’ presently outstanding securities or any of its securities that
may hereafter be issued. Except as set forth on Schedule 12(o) and except as
disclosed in Exchange Act Filings, to its knowledge, none of its or

          Security Agreement   18    

 



--------------------------------------------------------------------------------



 



any of its Subsidiaries’ shareholders has entered into any agreement with
respect to its or any of its Subsidiaries’ voting of equity securities.
          (p) Compliance with Laws; Permits. Neither it nor any of its
Subsidiaries is in violation of the Sarbanes-Oxley Act of 2002 or any SEC
related regulation or rule or any rule of the Principal Market promulgated
thereunder or any other applicable statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any Ancillary
Agreement and the issuance of any of the Securities, except such as have been
duly and validly obtained or filed, or with respect to any filings that must be
made after the Closing Date, as will be filed in a timely manner. It and each of
its Subsidiaries has all material franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which could, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          (q) Environmental and Safety Laws. Neither it nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 12(q), no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by it or any of its Subsidiaries or, to its
knowledge, by any other Person on any property owned, leased or used by it or
any of its Subsidiaries. For the purposes of the preceding sentence, “Hazardous
Materials” shall mean:
               (i) materials which are listed or otherwise defined as
“hazardous” or “toxic” under any applicable local, state, federal and/or foreign
laws and regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; and
               (ii) any petroleum products or nuclear materials.
          (r) Valid Offering. Assuming the accuracy of the representations and
warranties of Laurus contained in this Agreement, the offer and issuance of the
Note and Warrants will be exempt from the registration requirements of the
Securities Act of 1933, as amended (the “Securities Act”), and will have been
registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.
          (s) Full Disclosure. It and each of its Subsidiaries has provided
Laurus with all information requested by Laurus in connection with Laurus’
decision to enter into this Agreement, including all information each Company
and its Subsidiaries believe is reasonably necessary to make such investment
decision. Neither this Agreement, the Ancillary Agreements

          Security Agreement   19    

 



--------------------------------------------------------------------------------



 



nor the exhibits and schedules hereto and thereto nor any other document
delivered by it or any of its Subsidiaries to Laurus or its attorneys or agents
in connection herewith or therewith or with the transactions contemplated hereby
or thereby, contain any untrue statement of a material fact nor omit to state a
material fact necessary in order to make the statements contained herein or
therein, in light of the circumstances in which they are made, not misleading.
Any financial projections and other estimates provided to Laurus by it or any of
its Subsidiaries were based on its and its Subsidiaries’ experience in the
industry and on assumptions of fact and opinion as to future events which it or
any of its Subsidiaries, at the date of the issuance of such projections or
estimates, believed to be reasonable.
          (t) Insurance. It and each of its Subsidiaries has general commercial,
product liability, fire and casualty insurance policies with coverages which it
believes are customary for companies similarly situated to it and its
Subsidiaries in the same or similar business.
          (u) SEC Reports and Financial Statements. Except as set forth on
Schedule 12(u), it and each of its Subsidiaries has filed all proxy statements,
reports and other documents required to be filed by it under the Exchange Act.
The Parent has made available to Laurus copies of: (i) its Annual Report on Form
10-K for its fiscal year ended December 31, 2004; and (ii) its Quarterly Reports
on Form 10-Q for its fiscal quarters ended March 31, 2005, June 30, 2005 and
September 30, 2005, and the Form 8-K filings which it has made during its fiscal
year 2006 to date (collectively, the “SEC Reports”). Except as set forth on
Schedule 12(u), each SEC Report was, at the time of its filing, in substantial
compliance with the requirements of its respective form and none of the SEC
Reports, nor the financial statements (and the notes thereto) included in the
SEC Reports, as of their respective filing dates, contained any untrue statement
of a material fact or omitted to state a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading. Such financial
statements have been prepared in accordance with GAAP applied on a consistent
basis during the periods involved (except (i) as may be otherwise indicated in
such financial statements or the notes thereto or (ii) in the case of unaudited
interim statements, to the extent they may not include footnotes or may be
condensed) and fairly present in all material respects the financial condition,
the results of operations and cash flows of the Parent and its Subsidiaries, on
a consolidated basis, as of, and for, the periods presented in each such SEC
Report.
          (v) Listing. The Parent’s Common Stock is listed or quoted, as
applicable, on the Principal Market and satisfies all requirements for the
continuation of such listing or quotation, as applicable, and the Parent shall
do all things necessary for the continuation of such listing or quotation, as
applicable. The Parent has not received any notice that its Common Stock will be
delisted from, or no longer quoted on, as applicable, the Principal Market or
that its Common Stock does not meet all requirements for such listing or
quotation, as applicable.
          (w) No Integrated Offering. Neither it, nor any of its Subsidiaries
nor any of its Affiliates, nor any Person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any Ancillary Agreement to be
integrated with prior offerings by it for purposes of the Securities Act which
would prevent it from issuing the Securities pursuant to Rule 506 under the
Securities Act, or

          Security Agreement   20    

 



--------------------------------------------------------------------------------



 



any applicable exchange-related shareholder approval provisions, nor will it or
any of its Affiliates or Subsidiaries take any action or steps that would cause
the offering of the Securities to be integrated with other offerings.
          (x) Stop Transfer. The Securities are restricted securities as of the
date of this Agreement. Neither it nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are registered for public sale or an
exemption from registration is available, except as required by state and
federal securities laws.
          (y) Dilution. It specifically acknowledges that the Parent’s
obligation to issue the shares of Common Stock upon exercise of the Warrants is
binding upon the Parent and enforceable regardless of the dilution such issuance
may have on the ownership interests of other shareholders of the Parent.
          (z) Patriot Act. It certifies that, to the best of its knowledge,
neither it nor any of its Subsidiaries has been designated, nor is or shall be
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224. It hereby acknowledges that Laurus seeks to comply with all applicable
laws concerning money laundering and related activities. In furtherance of those
efforts, it hereby represents, warrants and covenants that: (i) none of the cash
or property that it or any of its Subsidiaries will pay or will contribute to
Laurus has been or shall be derived from, or related to, any activity that is
deemed criminal under United States law; and (ii) no contribution or payment by
it or any of its Subsidiaries to Laurus, to the extent that they are within its
or any such Subsidiary’s control shall cause Laurus to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. It shall promptly notify
Laurus if any of these representations, warranties and covenants ceases to be
true and accurate regarding it or any of its Subsidiaries. It shall provide
Laurus with any additional information regarding it and each Subsidiary thereof
that Laurus deems necessary or convenient to ensure compliance with all
applicable laws concerning money laundering and similar activities. It
understands and agrees that if at any time it is discovered that any of the
foregoing representations, warranties and covenants are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, Laurus may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of Laurus’ investment in it. It further
understands that Laurus may release confidential information about it and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if Laurus, in its sole discretion, determines that it is in the best
interests of Laurus in light of relevant rules and regulations under the laws
set forth in subsection (ii) above.
          (aa) Company Name; Locations of Offices, Records and Collateral.
Schedule 12(aa) sets forth each Company’s name as it appears in official filings
in the state of its organization, the type of entity of each Company, the
organizational identification number issued by each Company’s state of
organization or a statement that no such number has been issued, each Company’s
state of organization, and the location of each Company’s chief executive
office, corporate offices, warehouses, other locations of Collateral and
locations where records with respect to Collateral are kept (including in each
case the county of such locations) and,

          Security Agreement   21    

 



--------------------------------------------------------------------------------



 



except as set forth in such Schedule 12(aa), such locations have not changed
during the preceding twelve months. As of the Closing Date, during the prior
five years, except as set forth in Schedule 12(aa), no Company has been known as
or conducted business in any other name (including trade names). Each Company
has only one state of organization.
          (bb) ERISA. Based upon the Employee Retirement Income Security Act of
1974 (“ERISA”), and the regulations and published interpretations thereunder:
(i) neither it nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the Code);
(ii) it and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
it nor any of its Subsidiaries has any knowledge of any event or occurrence
which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Title IV of ERISA to terminate any employee benefit plan(s);
(iv) neither it nor any of its Subsidiaries has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than its or such Subsidiary’s employees; and (v) neither it nor any of its
Subsidiaries has withdrawn, completely or partially, from any multi-employer
pension plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980.
          13. Covenants. Each Company, as applicable, covenants and agrees with
Laurus as follows:
          (a) Stop-Orders. It shall advise Laurus, promptly after it receives
notice of issuance by the SEC, any state securities commission or any other
regulatory authority of any stop order or of any order preventing or suspending
any offering of any securities of the Parent, or of the suspension of the
qualification of the Common Stock of the Parent for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.
          (b) Listing. It shall promptly secure the listing or quotation, as
applicable, of the shares of Common Stock issuable upon exercise of the Warrants
on the Principal Market upon which shares of Common Stock are listed or quoted,
as applicable, (subject to official notice of issuance) and shall maintain such
listing or quotation, as applicable, so long as any other shares of Common Stock
shall be so listed or quoted, as applicable. The Parent shall maintain the
listing or quotation, as applicable, of its Common Stock on the Principal
Market, and will comply in all material respects with the Parent’s reporting,
filing and other obligations under the bylaws or rules of the National
Association of Securities Dealers (“NASD”) and such exchanges, as applicable.
          (c) Market Regulations. It shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to Laurus and
promptly provide copies thereof to Laurus.
          (d) Reporting Requirements. It shall timely file with the SEC all
reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination.

          Security Agreement   22    

 



--------------------------------------------------------------------------------



 



          (e) Use of Funds. It shall use the proceeds of the Loans to repay
existing indebtedness and general working capital purposes only.
          (f) Access to Facilities. It shall, and shall cause each of its
Subsidiaries to, permit any representatives designated by Laurus (or any
successor of Laurus), upon reasonable notice and during normal business hours,
at Laurus’s expense and accompanied by a representative of Company Agent
(provided that no such prior notice shall be required to be given and no such
representative shall be required to accompany Laurus in the event Laurus
believes such access is necessary to preserve or protect the Collateral or
following the occurrence and during the continuance of an Event of Default), to:
               (i) visit and inspect any of its or any such Subsidiary’s
properties;
               (ii) examine its or any such Subsidiary’s corporate and financial
records (unless such examination is not permitted by federal, state or local law
or by contract) and make copies thereof or extracts therefrom; and
               (iii) discuss its or any such Subsidiary’s affairs, finances and
accounts with the chairman of the Audit Committee of the Company or any of its
Subsidiary’s directors, officers and Accountants         .
Notwithstanding the foregoing, neither it nor any of its Subsidiaries shall
provide any material, non-public information to Laurus unless Laurus signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.
          (g) Taxes. It shall, and shall cause each of its Subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon it and its Subsidiaries’ income, profits, property or business, as
the case may be; provided, however, that any such tax, assessment, charge or
levy need not be paid currently if (i) the validity thereof shall currently and
diligently be contested in good faith by appropriate proceedings, (ii) such tax,
assessment, charge or levy shall have no effect on the Lien priority of Laurus
in the Collateral, and (iii) if it and/or such Subsidiary, as applicable, shall
have set aside on its and/or such Subsidiary’s books adequate reserves with
respect thereto in accordance with GAAP; and provided, further, that it shall,
and shall cause each of its Subsidiaries to, pay all such taxes, assessments,
charges or levies forthwith upon the commencement of proceedings to foreclose
any lien which may have attached as security therefor.
          (h) Insurance. It shall bear the full risk of loss from any loss of
any nature whatsoever with respect to the Collateral. It and each of its
Subsidiaries shall keep its assets which are of an insurable character insured
by financially sound and reputable insurers against loss or damage by fire,
explosion and other risks customarily insured against by companies in similar
business similarly situated as it and its Subsidiaries; and it and its
Subsidiaries shall maintain, with financially sound and reputable insurers,
insurance against other hazards and risks and liability to persons and property
to the extent and in the manner which it and/or such Subsidiary thereof
reasonably believes is customary for companies in similar business similarly
situated as it and its Subsidiaries and to the extent available on commercially
reasonable terms.

          Security Agreement   23    

 



--------------------------------------------------------------------------------



 



It and each of its Subsidiaries will jointly and severally bear the full risk of
loss from any loss of any nature whatsoever with respect to the assets pledged
to Laurus as security for its obligations hereunder and under the Ancillary
Agreements. At its own cost and expense in amounts and with carriers reasonably
acceptable to Laurus, it and each of its Subsidiaries shall (i) keep all their
insurable properties and properties in which they have an interest insured
against the hazards of fire, flood, sprinkler leakage, those hazards covered by
extended coverage insurance and such other hazards, and for such amounts, as is
customary in the case of companies engaged in businesses similar to it or the
respective Subsidiary’s including business interruption insurance; (ii) maintain
a bond in such amounts as is customary in the case of companies engaged in
businesses similar to it and its Subsidiaries’ insuring against larceny,
embezzlement or other criminal misappropriation of insured’s officers and
employees who may either singly or jointly with others at any time have access
to its or any of its Subsidiaries assets or funds either directly or through
governmental authority to draw upon such funds or to direct generally the
disposition of such assets; (iii) maintain public and product liability
insurance against claims for personal injury, death or property damage suffered
by others; (iv) maintain all such worker’s compensation or similar insurance as
may be required under the laws of any state or jurisdiction in which it or any
of its Subsidiaries is engaged in business; and (v) furnish Laurus with
(x) certificates of insurance evidencing the maintenance of such insurance
policies at least thirty (30) days before any expiration date, (y) excepting its
and its Subsidiaries’ workers’ compensation policy, endorsements to such
policies naming Laurus as “co-insured” or “additional insured” and appropriate
loss payable endorsements in form and substance satisfactory to Laurus, naming
Laurus as lenders loss payee, and (z) evidence that as to Laurus the insurance
coverage shall not be impaired or invalidated by any act or neglect of any
Company or any of its Subsidiaries and the insurer will provide Laurus with at
least thirty (30) days notice prior to cancellation. It shall instruct the
insurance carriers that in the event of any loss thereunder, the carriers shall
make payment for such loss to Laurus and not to any Company or any of its
Subsidiaries and Laurus jointly. If any insurance losses are paid by check,
draft or other instrument payable to any Company and/or any of its Subsidiaries
and Laurus jointly, Laurus may endorse, as applicable, such Company’s and/or any
of its Subsidiaries’ name thereon and do such other things as Laurus may deem
advisable to reduce the same to cash. Laurus is hereby authorized, acting in
good faith, to adjust and compromise claims. All loss recoveries received by
Laurus upon any such insurance may be applied to the Obligations, in such order
as Laurus in its sole discretion shall determine or shall otherwise be delivered
to Company Agent for the benefit of the applicable Company and/or its
Subsidiaries. Any surplus shall be paid by Laurus to Company Agent for the
benefit of the applicable Company and/or its Subsidiaries, or applied as may be
otherwise required by law. Any deficiency thereon shall be paid, as applicable,
by Companies and their Subsidiaries to Laurus, on demand.
          (i) Intellectual Property. It shall, and shall cause each of its
Subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use Intellectual
Property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.
          (j) Properties. It shall, and shall cause each of its Subsidiaries to,
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and it shall, and
shall cause each of its Subsidiaries to, at all times comply

          Security Agreement   24    

 



--------------------------------------------------------------------------------



 



with each provision of all leases to which it is a party or under which it
occupies property if the breach of such provision could reasonably be expected
to have a Material Adverse Effect.
          (k) Confidentiality. It shall not, and shall not permit any of its
Subsidiaries to, disclose, and will not include in any public announcement, the
name of Laurus, unless expressly agreed to by Laurus or unless and until such
disclosure is required by law or applicable regulation, and then only to the
extent of such requirement. Notwithstanding the foregoing, each Company and its
Subsidiaries may disclose Laurus’ identity and the terms of this Agreement to
its current and prospective debt and equity financing sources.
          (l) Required Approvals. It shall not, and shall not permit any of its
Subsidiaries to, without the prior written consent of Laurus, (i) create, incur,
assume or suffer to exist any indebtedness (exclusive of trade debt) whether
secured or unsecured other than each Company’s indebtedness to Laurus and as set
forth on Schedule 13(l)(i) attached hereto and made a part hereof; (ii) cancel
any debt owing to it in excess of $50,000 in the aggregate during any 12 month
period; (iii) assume, guarantee, endorse or otherwise become directly or
contingently liable in connection with any obligations of any other Person,
except the endorsement of negotiable instruments by it or its Subsidiaries for
deposit or collection or similar transactions in the ordinary course of
business; (iv) directly or indirectly declare, pay or make any dividend or
distribution on any class of its Stock or apply any of its funds, property or
assets to the purchase, redemption or other retirement of any of its or its
Subsidiaries’ Stock outstanding on the date hereof, or issue any preferred
stock; (v) purchase or hold beneficially any Stock or other securities or
evidences of indebtedness of, make or permit to exist any loans or advances to,
or make any investment or acquire any interest whatsoever in, any other Person,
including any partnership or joint venture, except (x) travel advances,
(y) loans to its and its Subsidiaries’ officers and employees not exceeding at
any one time an aggregate of $10,000, and (z) loans to its existing Subsidiaries
so long as such Subsidiaries are designated as either a co-borrower hereunder or
has entered into such guaranty and security documentation required by Laurus,
including, without limitation, to grant to Laurus a first priority perfected
security interest in substantially all of such Subsidiary’s assets to secure the
Obligations; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in Schedule 12(b) unless
such new Subsidiary is a wholly-owned Subsidiary and is designated by Laurus as
either a co-borrower or guarantor hereunder and such Subsidiary shall have
entered into all such documentation required by Laurus, including, without
limitation, to grant to Laurus a first priority perfected security interest in
substantially all of such Subsidiary’s assets to secure the Obligations;
(vii) directly or indirectly, prepay any indebtedness (other than to Laurus and
in the ordinary course of business), or repurchase, redeem, retire or otherwise
acquire any indebtedness (other than to Laurus and in the ordinary course of
business) except to make scheduled payments of principal and interest thereof;
(viii) enter into any merger, consolidation or other reorganization with or into
any other Person or acquire all or a portion of the assets or Stock of any
Person or permit any other Person to consolidate with or merge with it, unless
(1) such Company is the surviving entity of such merger or consolidation, (2) no
Event of Default shall exist immediately prior to and after giving effect to
such merger or consolidation, (3) such Company shall have provided Laurus copies
of all documentation relating to such merger or consolidation and (4) such
Company shall have provided Laurus with at least thirty (30) days’ prior written
notice of such merger or consolidation; (ix) materially change the nature of the
business in which it is presently engaged; (x) become subject to (including,
without

          Security Agreement   25    

 



--------------------------------------------------------------------------------



 



limitation, by way of amendment to or modification of) any agreement or
instrument which by its terms would (under any circumstances) restrict its or
any of its Subsidiaries’ right to perform the provisions of this Agreement or
any of the Ancillary Agreements; (xi) change its fiscal year or make any changes
in accounting treatment and reporting practices without prior written notice to
Laurus except as required by GAAP or in the tax reporting treatment or except as
required by law; (xii) enter into any transaction with any employee, director or
Affiliate, except in the ordinary course on arms-length terms; (xiii) bill
Accounts under any name except the present name of such Company; or (xiv) sell,
lease, transfer or otherwise dispose of any of its properties or assets, or any
of the properties or assets of its Subsidiaries, except for (1) sales, leases,
transfer or dispositions by any Company to any other Company, (2) the sale of
Inventory in the ordinary course of business and (3) the disposition or transfer
in the ordinary course of business during any fiscal year of obsolete and
worn-out Equipment and only to the extent that (x) the proceeds of any such
disposition are used to acquire replacement Equipment which is subject to
Laurus’ first priority security interest or are used to repay Loans or to pay
general corporate expenses, or (y) following the occurrence of an Event of
Default which continues to exist, the proceeds of which are remitted to Laurus
to be held as cash collateral for the Obligations.
          (m) Reissuance of Securities. The Parent shall reissue certificates
representing the Securities without the legends set forth in Section 39 below at
such time as:
               (i) the holder thereof is permitted to dispose of such Securities
pursuant to Rule 144(k) under the Securities Act; or
               (ii) upon resale subject to an effective registration statement
after such Securities are registered under the Securities Act.
The Parent agrees to cooperate with Laurus in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from Laurus and broker, if any.
          (n) Opinion. On the Closing Date, it shall deliver to Laurus an
opinion acceptable to Laurus from each Company’s legal counsel. Each Company
will provide, at the Companies’ joint and several expense, such other legal
opinions in the future as are reasonably necessary for the exercise of the
Warrants.
          (o) Legal Name, etc. It shall not, without providing Laurus with
30 days prior written notice, change (i) its name as it appears in the official
filings in the state of its organization, (ii) the type of legal entity it is,
(iii) its organization identification number, if any, issued by its state of
organization, (iv) its state of organization or (v) amend its certificate of
incorporation, by-laws or other organizational document.
          (p) Compliance with Laws. The operation of each of its and each of its
Subsidiaries’ business is and shall continue to be in compliance in all material
respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and

          Security Agreement   26    

 



--------------------------------------------------------------------------------



 



employee contributions and similar items, securities, employee retirement and
welfare benefits, employee health and safety and environmental matters.
          (q) Notices. It and each of its Subsidiaries shall promptly inform
Laurus in writing of: (i) the commencement of all proceedings and investigations
by or before and/or the receipt of any notices from, any governmental or
nongovernmental body and all actions and proceedings in any court or before any
arbitrator against or in any way concerning any event which could reasonably be
expected to have singly or in the aggregate, a Material Adverse Effect; (ii) any
change which has had, or could reasonably be expected to have, a Material
Adverse Effect; (iii) any Event of Default or Default; and (iv) any default or
any event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which it or
any of its Subsidiaries is a party or by which it or any of its Subsidiaries or
any of its or any such Subsidiary’s properties may be bound the breach of which
would have a Material Adverse Effect.
          (r) Margin Stock. It shall not permit any of the proceeds of the Loans
made hereunder to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.
          (s) Offering Restrictions. Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to its
employees or directors, neither it nor any of its Subsidiaries shall, prior to
the full exercise by Laurus or the expiration of the Warrants, (x) enter into
any equity line of credit agreement or similar agreement or (y) issue, or enter
into any agreement to issue, any securities with a variable/floating conversion
and/or pricing feature which are or could be (by conversion or registration)
free-trading securities (i.e. common stock subject to a registration statement).
          (t) Authorization and Reservation of Shares. The Parent shall at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the exercise of the Warrants.
          (u) Financing Right of First Refusal.
               (i) Each Company hereby grants to Laurus a right of first refusal
to provide any Additional Financing (as defined below) to be issued by any
Company and/or any of its Subsidiaries (the “Additional Financing Parties”),
subject to the following terms and conditions. From and after the date hereof,
prior to the incurrence of any additional indebtedness and/or the sale or
issuance of any equity interests of the Additional Financing Parties (an
“Additional Financing”), Company Agent shall notify Laurus of such Additional
Financing. In connection therewith, Company Agent shall submit a fully executed
term sheet (a “Proposed Term Sheet”) to Laurus setting forth the terms,
conditions and pricing of any such Additional Financing (such financing to be
negotiated on “arm’s length” terms and the terms thereof to be negotiated in
good faith) proposed to be entered into by the Additional Financing Parties.
Laurus shall have the right, but not the obligation, to deliver to Company Agent
its own proposed term sheet (the “Laurus Term Sheet”) setting forth the terms
and conditions upon which Laurus would

          Security Agreement   27    

 



--------------------------------------------------------------------------------



 



be willing to provide such Additional Financing to the Additional Financing
Parties. The Laurus Term Sheet shall contain terms no less favorable to the
Additional Financing Parties than those outlined in Proposed Term Sheet. Laurus
shall deliver to Company Agent the Laurus Term Sheet within five Business Days
of receipt of each such Proposed Term Sheet. If the provisions of the Laurus
Term Sheet are at least as favorable to the Additional Financing Parties as the
provisions of the Proposed Term Sheet, the Additional Financing Parties shall
enter into and consummate the Additional Financing transaction outlined in the
Laurus Term Sheet.
               (ii) It shall not, and shall not permit its Subsidiaries to,
agree, directly or indirectly, to any restriction with any Person which limits
the ability of Laurus to consummate an Additional Financing with it or any of
its Subsidiaries.
          (u) Prohibition of Amendments to Subordinated Debt Documentation. It
shall not, without the prior written consent of Laurus, amend, modify or in any
way alter the terms of any of the Subordinated Debt Documentation.
          (v) Prohibition of Grant of Collateral for Subordinated Debt
Documentation. It shall not, without the prior written consent of Laurus, grant
or permit any of its Subsidiaries to grant to any Person any Collateral of such
Company or any collateral of any of its Subsidiaries as security for any
obligation arising under the Subordinated Debt Documentation.
          (w) Prohibitions of Payment Under Subordinated Debt Documentation.
Except as otherwise set forth in the Subordinated Debt Documentation, neither it
nor any of its Subsidiaries shall, without the prior written consent of Laurus,
make any payments in respect of the indebtedness evidenced by the Subordinated
Debt Documentation.
          14. Further Assurances. At any time and from time to time, upon the
written request of Laurus and at the sole expense of Companies, each Company
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further action as Laurus may request (a) to obtain
the full benefits of this Agreement and the Ancillary Agreements, (b) to
protect, preserve and maintain Laurus’ rights in the Collateral and under this
Agreement or any Ancillary Agreement, and/or (c) to enable Laurus to exercise
all or any of the rights and powers herein granted or any Ancillary Agreement.
          15. Representations, Warranties and Covenants of Laurus. Laurus hereby
represents, warrants and covenants to each Company as follows:
          (a) Requisite Power and Authority. Laurus has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Ancillary Agreements and to carry out their provisions. All
corporate action on Laurus’ part required for the lawful execution and delivery
of this Agreement and the Ancillary Agreements have been or will be effectively
taken prior to the Closing Date. Upon their execution and delivery, this
Agreement and the Ancillary Agreements shall be valid and binding obligations of
Laurus, enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application affecting enforcement of creditors’ rights, and (b) as
limited by general principles of equity that restrict the availability of
equitable and legal remedies.

          Security Agreement   28    

 



--------------------------------------------------------------------------------



 



          (b) Investment Representations. Laurus understands that the Securities
are being offered pursuant to an exemption from registration contained in the
Securities Act based in part upon Laurus’ representations contained in this
Agreement, including, without limitation, that Laurus is an “accredited
investor” within the meaning of Regulation D under the Securities Act. Laurus
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Note and Warrant to be issued to it under this Agreement and the Securities
acquired by it upon the exercise of the Warrants.
          (c) Laurus Bears Economic Risk. Laurus has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Parent so that it is capable of evaluating the merits
and risks of its investment in the Parent and has the capacity to protect its
own interests. Laurus must bear the economic risk of this investment until the
Securities are sold pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an exemption from registration is available.
          (d) Investment for Own Account. The Securities are being issued to
Laurus for its own account for investment only, and not as a nominee or agent
and not with a view towards or for resale in connection with their distribution.
          (e) Laurus Can Protect Its Interest. Laurus represents that by reason
of its, or of its management’s, business and financial experience, Laurus has
the capacity to evaluate the merits and risks of its investment in the Note, and
the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement, and the Ancillary Agreements.
Further, Laurus is aware of no publication of any advertisement in connection
with the transactions contemplated in the Agreement or the Ancillary Agreements.
          (f) Accredited Investor. Laurus represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.
          (g) Shorting. Neither Laurus nor any of its Affiliates or investment
partners has, will, or will cause any Person, to directly engage in “short
sales” of the Parent’s Common Stock so long as any amounts under the Note shall
be outstanding.
          (h) Patriot Act. Laurus certifies that, to the best of Laurus’
knowledge, Laurus has not been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224. Laurus seeks to
comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, Laurus hereby represents, warrants
and covenants that: (i) none of the cash or property that Laurus will use to
make the Loans has been or shall be derived from, or related to, any activity
that is deemed criminal under United States law; and (ii) no disbursement by
Laurus to any Company to the extent within Laurus’ control, shall cause Laurus
to be in violation of the United States Bank Secrecy Act, the United States
International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001. Laurus shall promptly notify the Company Agent if any of these
representations ceases to be true and accurate regarding Laurus. Laurus agrees
to provide the Company any additional information regarding Laurus that the
Company deems necessary or convenient to ensure

          Security Agreement   29    

 



--------------------------------------------------------------------------------



 



compliance with all applicable laws concerning money laundering and similar
activities. Laurus understands and agrees that if at any time it is discovered
that any of the foregoing representations are incorrect, or if otherwise
required by applicable law or regulation related to money laundering similar
activities, Laurus may undertake appropriate actions to ensure compliance with
applicable law or regulation, including but not limited to segregation and/or
redemption of Laurus’ investment in the Parent. Laurus further understands that
the Parent may release information about Laurus and, if applicable, any
underlying beneficial owners, to proper authorities if the Parent, in its sole
discretion, determines that it is in the best interests of the Parent in light
of relevant rules and regulations under the laws set forth in subsection (ii)
above.
          (i) Limitation on Acquisition of Common Stock. Notwithstanding
anything to the contrary contained in this Agreement, any Ancillary Agreement,
or any document, instrument or agreement entered into in connection with any
other transaction entered into by and between Laurus and any Company (and/or
Subsidiaries or Affiliates of any Company), Laurus shall not acquire stock in
the Parent (including, without limitation, pursuant to a contract to purchase,
by exercising an option or warrant, by converting any other security or
instrument, by acquiring or exercising any other right to acquire, shares of
stock or other security convertible into shares of stock in the Parent, or
otherwise, and such options, warrants, conversion or other rights shall not be
exercisable) to the extent such stock acquisition would cause any interest
(including any original issue discount) payable by any Company to Laurus not to
qualify as portfolio interest, within the meaning of Section 881(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) by reason of
Section 881(c)(3) of the Code, taking into account the constructive ownership
rules under Section 871(h)(3)(C) of the Code (the “Stock Acquisition
Limitation”). The Stock Acquisition Limitation shall automatically become null
and void without any notice to any Company upon the existence of an Event of
Default at a time when the average closing price of the Common Stock as reported
by Bloomberg, L.P. on the Principal Market for the immediately preceding five
trading days is greater than or equal to 150% of the Exercise Price (as defined
in the Warrant).
.
          16. Power of Attorney. Each Company hereby appoints Laurus, or any
other Person whom Laurus may designate as such Company’s attorney, with power
to: (i) endorse such Company’s name on any checks, notes, acceptances, money
orders, drafts or other forms of payment or security that may come into Laurus’
possession; (ii) sign such Company’s name on any invoice or bill of lading
relating to any Accounts, drafts against Account Debtors, schedules and
assignments of Accounts, notices of assignment, financing statements and other
public records, verifications of Account and notices to or from Account Debtors;
(iii) verify the validity, amount or any other matter relating to any Account by
mail, telephone, telegraph or otherwise with Account Debtors; (iv) do all things
necessary to carry out this Agreement, any Ancillary Agreement and all related
documents; and (v) on or after the occurrence and during the continuation of an
Event of Default, notify the post office authorities to change the address for
delivery of such Company’s mail to an address designated by Laurus, and to
receive, open and dispose of all mail addressed to such Company. Each Company
hereby ratifies and approves all acts of the attorney. Neither Laurus, nor the
attorney will be liable for any acts or omissions or for any error of judgment
or mistake of fact or law, except for gross negligence or willful

          Security Agreement   30    

 



--------------------------------------------------------------------------------



 



misconduct. This power, being coupled with an interest, is irrevocable so long
as Laurus has a security interest and until the Obligations have been fully
satisfied.
          17. Term of Agreement. Laurus’ agreement to make Loans and extend
financial accommodations under and in accordance with the terms of this
Agreement or any Ancillary Agreement shall continue in full force and effect
until the expiration of the Term. At Laurus’ election following the occurrence
of an Event of Default, Laurus may terminate this Agreement. The termination of
the Agreement shall not affect any of Laurus’ rights hereunder or any Ancillary
Agreement and the provisions hereof and thereof shall continue to be fully
operative until all transactions entered into, rights or interests created and
the Obligations have been irrevocably disposed of, concluded or liquidated.
Notwithstanding the foregoing, Laurus shall release its security interests at
any time after thirty (30) days notice upon irrevocable payment to it of all
Obligations if each Company shall have (i) provided Laurus with an executed
release of any and all claims which such Company may have or thereafter have
under this Agreement and all Ancillary Agreements and (ii) unless an Event of
Default has occurred and is continuing at the time of prepayment, paid to Laurus
an early payment fee in an amount equal to (1) four percent (4%) of the Capital
Availability Amount if such payment occurs prior to the first anniversary of the
Closing Date and (2) three percent (3%) of the Capital Availability Amount if
such payment occurs on or after the first anniversary of the Closing Date and
prior to the second anniversary of the Closing Date; such fee being intended to
compensate Laurus for its costs and expenses incurred in initially approving
this Agreement or extending same. Such early payment fee shall be due and
payable jointly and severally by the Companies to Laurus upon termination by
acceleration of this Agreement by Laurus due to the occurrence and continuance
of an Event of Default.
          18. Termination of Lien. The Liens and rights granted to Laurus
hereunder and any Ancillary Agreements and the financing statements filed in
connection herewith or therewith shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that any Company’s
account may from time to time be temporarily in a zero or credit position, until
all of the Obligations have been indefeasibly paid or performed in full after
the termination of this Agreement. Laurus shall not be required to send
termination statements to any Company, or to file them with any filing office,
unless and until this Agreement and the Ancillary Agreements shall have been
terminated in accordance with their terms and all Obligations indefeasibly paid
in full in immediately available funds.
          19. Events of Default. The occurrence of any of the following shall
constitute an “Event of Default”:
          (a) failure to make payment of any of the Obligations when required
hereunder, and, in any such case, such failure shall continue for a period of
three (3) days following the date upon which any such payment was due;
          (b) failure by any Company or any of its Subsidiaries to pay any taxes
when due unless such taxes are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been provided on
such Company’s and/or such Subsidiary’s books;

          Security Agreement   31    

 



--------------------------------------------------------------------------------



 



          (c) failure to perform under, and/or committing any breach of, in any
material respect, this Agreement or any covenant contained herein, which failure
or breach shall continue without remedy for a period of fifteen (15) days after
the occurrence thereof;
          (d) any representation, warranty or statement made by any Company or
any of its Subsidiaries hereunder, in any Ancillary Agreement, any certificate,
statement or document delivered pursuant to the terms hereof, or in connection
with the transactions contemplated by this Agreement should prove to be false or
misleading in any material respect on the date as of which made or deemed made;
          (e) the occurrence of any default (or similar term) in the observance
or performance of any other agreement or condition relating to any indebtedness
or contingent obligation of any Company or any of its Subsidiaries [(including,
without limitation, the indebtedness evidenced by the [Subordinated Debt
Documentation)] beyond the period of grace (if any), the effect of which default
is to cause, or permit the holder or holders of such indebtedness or beneficiary
or beneficiaries of such contingent obligation to cause, such indebtedness to
become due prior to its stated maturity or such contingent obligation to become
payable;
          (f) attachments or levies in excess of $50,000 in the aggregate are
made upon any Company’s assets or a judgment is rendered against any Company’s
property involving a liability of more than $50,000 which shall not have been
vacated, discharged, stayed or bonded within thirty (30) days from the entry
thereof;
          (g) any change in any Company’s or any of its Subsidiary’s condition
or affairs (financial or otherwise) which in Laurus’ reasonable, good faith
opinion, could reasonably be expected to have a Material Adverse Effect;
          (h) any Lien created hereunder or under any Ancillary Agreement for
any reason ceases to be or is not a valid and perfected Lien having a first
priority interest;
          (i) any Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to without challenge within ten (10) days of
the filing thereof, or failure to have dismissed within thirty (30) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
          (j) any Company or any of its Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
          (k) any Company or any of its Subsidiaries directly or indirectly
sells, assigns, transfers, conveys, or suffers or permits to occur any sale,
assignment, transfer or conveyance of any assets of such Company or any interest
therein, except as permitted herein;

          Security Agreement   32    

 



--------------------------------------------------------------------------------



 



          (l) any “Person” or “group” (as such terms are defined in Sections
13(d) and 14(d) of the Exchange Act, as in effect on the date hereof), other
than the Holder, is or becomes the “beneficial owner” (as defined in
Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
35% or more on a fully diluted basis of the then outstanding voting equity
interest of the Parent [(other than a “Person” or “group” that beneficially owns
35% or more of such outstanding voting equity interests of the Parent on the
date hereof)], (ii) the Board of Directors of the Parent shall cease to consist
of a majority of the Board of Directors of the Parent on the date hereof (or
directors appointed by a majority of the board of directors in effect
immediately prior to such appointment) or (iii) the Parent or any of its
Subsidiaries merges or consolidates with, or sells all or substantially all of
its assets to, any other person or entity;
          (m) the indictment or threatened indictment of any Company or any of
its Subsidiaries or any executive officer of any Company or any of its
Subsidiaries under any criminal statute, or commencement or threatened
commencement of criminal or civil proceeding against any Company or any of its
Subsidiaries or any executive officer of any Company or any of its Subsidiaries
pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of any Company or any of its
Subsidiaries;
          (n) an Event of Default shall occur under and as defined in the Note
or in any other Ancillary Agreement;
          (o) any Company or any of its Subsidiaries shall breach any term or
provision of any Ancillary Agreement to which it is a party (including, without
limitation, Section 7(e) of the Registration Rights Agreement), in any material
respect which breach is not cured within any applicable cure or grace period
provided in respect thereof (if any);
          (p) any Company or any of its Subsidiaries attempts to terminate,
challenges the validity of, or its liability under this Agreement or any
Ancillary Agreement, or any proceeding shall be brought to challenge the
validity, binding effect of any Ancillary Agreement or any Ancillary Agreement
ceases to be a valid, binding and enforceable obligation of such Company or any
of its Subsidiaries (to the extent such Persons are a party thereto);
          (q) an SEC stop trade order or Principal Market trading suspension of
the Common Stock shall be in effect for five (5) consecutive days or five
(5) days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Parent shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice;
          (r) The Parent’s failure to deliver Common Stock to Laurus pursuant to
and in the form required by the Warrant and this Agreement, if such failure to
deliver Common Stock shall not be cured within two (2) Business Days or any
Company is required to issue a replacement Note to Laurus and such Company shall
fail to deliver such replacement Note within seven (7) Business Days; or
          (s) any Company, or any of its Subsidiaries shall take or participate
in any action which would be prohibited under the provisions of any of the
Subordinated Debt

          Security Agreement   33    

 



--------------------------------------------------------------------------------



 



Documentation or make any payment on the indebtedness evidenced by the
Subordinated Debt Documentation to a Person that was not entitled to receive
such payments under the subordination provisions of applicable Subordinated Debt
Documentation.
          20. Remedies. Following the occurrence of an Event of Default, Laurus
shall have the right to demand repayment in full of all Obligations, whether or
not otherwise due. Until all Obligations have been fully and indefeasibly
satisfied, Laurus shall retain its Lien in all Collateral. Laurus shall have, in
addition to all other rights provided herein and in each Ancillary Agreement,
the rights and remedies of a secured party under the UCC, and under other
applicable law, all other legal and equitable rights to which Laurus may be
entitled, including the right to take immediate possession of the Collateral, to
require each Company to assemble the Collateral, at Companies’ joint and several
expense, and to make it available to Laurus at a place designated by Laurus
which is reasonably convenient to both parties and to enter any of the premises
of any Company or wherever the Collateral shall be located, with or without
force or process of law, and to keep and store the same on said premises until
sold (and if said premises be the property of any Company, such Company agrees
not to charge Laurus for storage thereof), and the right to apply for the
appointment of a receiver for such Company’s property. Further, Laurus may, at
any time or times after the occurrence of an Event of Default, sell and deliver
all Collateral held by or for Laurus at public or private sale for cash, upon
credit or otherwise, at such prices and upon such terms as Laurus, in Laurus’
sole discretion, deems advisable or Laurus may otherwise recover upon the
Collateral in any commercially reasonable manner as Laurus, in its sole
discretion, deems advisable. The requirement of reasonable notice shall be met
if such notice is mailed postage prepaid to Company Agent at Company Agent’s
address as shown in Laurus’ records, at least ten (10) days before the time of
the event of which notice is being given. Laurus may be the purchaser at any
sale, if it is public. In connection with the exercise of the foregoing
remedies, Laurus is granted permission to use all of each Company’s Intellectual
Property. The proceeds of sale shall be applied first to all costs and expenses
of sale, including attorneys’ fees, and second to the payment (in whatever order
Laurus elects) of all Obligations. After the indefeasible payment and
satisfaction in full of all of the Obligations, and after the payment by Laurus
of any other amount required by any provision of law, including
Section 9-608(a)(1) of the UCC (but only after Laurus has received what Laurus
considers reasonable proof of a subordinate party’s security interest), the
surplus, if any, shall be paid to Company Agent (for the benefit of the
applicable Companies) or its representatives or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct. The Companies shall remain jointly and severally liable to Laurus for
any deficiency. In addition, the Companies shall jointly and severally pay
Laurus a liquidation fee (“Liquidation Fee”) in the amount of five percent (5%)
of the actual amount collected in respect of each Account outstanding at any
time during a Liquidation Period. For purposes hereof, “Liquidation Period”
means a period: (i) beginning on the earliest date of (x) an event referred to
in Section 19(i) or 19(j), or (y) the cessation of any Company’s business; and
(ii) ending on the date on which Laurus has actually received all Obligations
due and owing it under this Agreement and the Ancillary Agreements. The
Liquidation Fee shall be paid on the date on which Laurus collects the
applicable Account by deduction from the proceeds thereof. Each Company and
Laurus acknowledge that the actual damages that would be incurred by Laurus
after the occurrence of an Event of Default would be difficult to quantify and
that such Company and Laurus have agreed that the fees and obligations set forth
in this Section and in this Agreement would constitute fair and appropriate
liquidated damages in the event of any such

          Security Agreement   34    

 



--------------------------------------------------------------------------------



 



termination. The parties hereto each hereby agree that the exercise by any party
hereto of any right granted to it or the exercise by any party hereto of any
remedy available to it (including, without limitation, the issuance of a notice
of redemption, a borrowing request and/or a notice of default), in each case,
hereunder or under any Ancillary Agreement which has been publicly filed with
the SEC shall not constitute confidential information and no party shall have
any duty to the other party to maintain such information as confidential.
          21. Waivers. To the full extent permitted by applicable law, each
Company hereby waives (a) presentment, demand and protest, and notice of
presentment, dishonor, intent to accelerate, acceleration, protest, default,
nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all of this Agreement and the Ancillary Agreements or any other notes,
commercial paper, Accounts, contracts, Documents, Instruments, Chattel Paper and
guaranties at any time held by Laurus on which such Company may in any way be
liable, and hereby ratifies and confirms whatever Laurus may do in this regard;
(b) all rights to notice and a hearing prior to Laurus’ taking possession or
control of, or to Laurus’ replevy, attachment or levy upon, any Collateral or
any bond or security that might be required by any court prior to allowing
Laurus to exercise any of its remedies; and (c) the benefit of all valuation,
appraisal and exemption laws. Each Company acknowledges that it has been advised
by counsel of its choices and decisions with respect to this Agreement, the
Ancillary Agreements and the transactions evidenced hereby and thereby.
          22. Expenses. The Companies shall jointly and severally pay all of
Laurus’ out-of-pocket costs and expenses, including reasonable fees and
disbursements of in-house or outside counsel and appraisers, in connection with
the preparation, execution and delivery of this Agreement and the Ancillary
Agreements, which costs and expenses shall not exceed $50,000 in the aggregate.
     Furthermore, the Companies shall jointly and severally pay all of Laurus’
out-of-pocket costs and expenses, including reasonable fees and disbursements of
in-house or outside counsel and appraisers, in connection with the prosecution
or defense of any action, contest, dispute, suit or proceeding concerning any
matter in any way arising out of, related to or connected with this Agreement or
any Ancillary Agreement. The Companies shall also jointly and severally pay all
of Laurus’ reasonable fees, charges, out-of-pocket costs and expenses, including
fees and disbursements of counsel and appraisers, in connection with (a) the
preparation, execution and delivery of any waiver, any amendment thereto or
consent proposed or executed in connection with the transactions contemplated by
this Agreement or the Ancillary Agreements, (b) Laurus’ obtaining performance of
the Obligations under this Agreement and any Ancillary Agreements, including,
but not limited to, the enforcement or defense of Laurus’ security interests,
assignments of rights and Liens hereunder as valid perfected security interests,
(c) any attempt to inspect, verify, protect, collect, sell, liquidate or
otherwise dispose of any Collateral, (d) any appraisals or re-appraisals of any
property (real or personal) pledged to Laurus by any Company or any of its
Subsidiaries as Collateral for, or any other Person as security for, the
Obligations hereunder and (e) any consultations in connection with any of the
foregoing. The Companies shall also jointly and severally pay Laurus’ customary
bank charges for all bank services (including wire transfers) performed or
caused to be performed by Laurus for any Company or any of its Subsidiaries at
any Company’s or such Subsidiary’s request or in connection with any Company’s
loan account with Laurus. All such costs and expenses together with all filing,

          Security Agreement   35    

 



--------------------------------------------------------------------------------



 



recording and search fees, taxes and interest payable by the Companies to Laurus
shall be payable on demand and shall be secured by the Collateral. If any tax by
any Governmental Authority is or may be imposed on or as a result of any
transaction between any Company and/or any Subsidiary thereof, on the one hand,
and Laurus on the other hand, which Laurus is or may be required to withhold or
pay, the Companies hereby jointly and severally indemnifies and holds Laurus
harmless in respect of such taxes, and the Companies will repay to Laurus the
amount of any such taxes which shall be charged to the Companies’ account; and
until the Companies shall furnish Laurus with indemnity therefor (or supply
Laurus with evidence satisfactory to it that due provision for the payment
thereof has been made), Laurus may hold without interest any balance standing to
each Company’s credit and Laurus shall retain its Liens in any and all
Collateral.
          23. Assignment By Laurus. Laurus may assign any or all of the
Obligations together with any or all of the security therefor to any Person and
any such assignee shall succeed to all of Laurus’ rights with respect thereto;
provided that Laurus shall not be permitted to effect any such assignment to a
competitor of any Company unless an Event of Default has occurred and is
continuing. Upon such assignment, Laurus shall be released from all
responsibility for the Collateral to the extent same is assigned to any
transferee. Laurus may from time to time sell or otherwise grant participations
in any of the Obligations and the holder of any such participation shall,
subject to the terms of any agreement between Laurus and such holder, be
entitled to the same benefits as Laurus with respect to any security for the
Obligations in which such holder is a participant. Each Company agrees that each
such holder may exercise any and all rights of banker’s lien, set-off and
counterclaim with respect to its participation in the Obligations as fully as
though such Company were directly indebted to such holder in the amount of such
participation.
          24. No Waiver; Cumulative Remedies. Failure by Laurus to exercise any
right, remedy or option under this Agreement, any Ancillary Agreement or any
supplement hereto or thereto or any other agreement between or among any Company
and Laurus or delay by Laurus in exercising the same, will not operate as a
waiver; no waiver by Laurus will be effective unless it is in writing and then
only to the extent specifically stated. Laurus’ rights and remedies under this
Agreement and the Ancillary Agreements will be cumulative and not exclusive of
any other right or remedy which Laurus may have.
          25. Application of Payments. Each Company irrevocably waives the right
to direct the application of any and all payments at any time or times hereafter
received by Laurus from or on such Company’s behalf and each Company hereby
irrevocably agrees that Laurus shall have the continuing exclusive right to
apply and reapply any and all payments received at any time or times hereafter
against the Obligations hereunder in such manner as Laurus may deem advisable
notwithstanding any entry by Laurus upon any of Laurus’ books and records.
          26. Indemnity. Each Company hereby jointly and severally indemnifies
and holds Laurus, and its respective affiliates, employees, attorneys and agents
(each, an “Indemnified Person”), harmless from and against any and all suits,
actions, proceedings, claims, damages, losses, liabilities and expenses of any
kind or nature whatsoever (including attorneys’ fees and disbursements and other
costs of investigation or defense, including those incurred upon any appeal)
which may be instituted or asserted against or incurred by any such Indemnified

          Security Agreement   36    

 



--------------------------------------------------------------------------------



 



Person as the result of credit having been extended, suspended or terminated
under this Agreement or any of the Ancillary Agreements or with respect to the
execution, delivery, enforcement, performance and administration of, or in any
other way arising out of or relating to, this Agreement, the Ancillary
Agreements or any other documents or transactions contemplated by or referred to
herein or therein and any actions or failures to act with respect to any of the
foregoing, except to the extent that any such indemnified liability is finally
determined by a court of competent jurisdiction to have resulted solely from
such Indemnified Person’s gross negligence or willful misconduct. NO INDEMNIFIED
PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY COMPANY OR TO ANY OTHER PARTY OR TO
ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OR ANY OTHER PERSON ASSERTING
CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR
CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF CREDIT HAVING BEEN
EXTENDED, SUSPENDED OR TERMINATED UNDER THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT OR AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR
THEREUNDER.
          27. Revival. The Companies further agree that to the extent any
Company makes a payment or payments to Laurus, which payment or payments or any
part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside and/or required to be repaid to a trustee, receiver or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, the
obligation or part thereof intended to be satisfied shall be revived and
continued in full force and effect as if said payment had not been made.
          28. Borrowing Agency Provisions.
          (a) Each Company hereby irrevocably designates Company Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Company, and hereby
authorizes Laurus to pay over or credit all loan proceeds hereunder in
accordance with the request of Company Agent.
          (b) The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Companies and at their request. Laurus shall not incur any
liability to any Company as a result thereof. To induce Laurus to do so and in
consideration thereof, each Company hereby indemnifies Laurus and holds Laurus
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Laurus by any Person arising from or
incurred by reason of the handling of the financing arrangements of the
Companies as provided herein, reliance by Laurus on any request or instruction
from Company Agent or any other action taken by Laurus with respect to this
Paragraph 28.
          (c) All Obligations shall be joint and several, and the Companies
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of the Companies shall
in no way be affected by any extensions, renewals and forbearance granted by
Laurus to any Company, failure of Laurus to give any

          Security Agreement   37    

 



--------------------------------------------------------------------------------



 



Company notice of borrowing or any other notice, any failure of Laurus to pursue
to preserve its rights against any Company, the release by Laurus of any
Collateral now or thereafter acquired from any Company, and such agreement by
any Company to pay upon any notice issued pursuant thereto is unconditional and
unaffected by prior recourse by Laurus to any Company or any Collateral for such
Company’s Obligations or the lack thereof.
          (d) Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other Person
directly or contingently liable for the Obligations, or against or with respect
to any other’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, until all Obligations have been indefeasibly paid in full and
this Agreement has been irrevocably terminated.
          (e) Each Company represents and warrants to Laurus that (i) Companies
have one or more common shareholders, directors and officers, (ii) the
businesses and corporate activities of Companies are closely related to, and
substantially benefit, the business and corporate activities of Companies,
(iii) the financial and other operations of Companies are performed on a
combined basis as if Companies constituted a consolidated corporate group,
(iv) Companies will receive a substantial economic benefit from entering into
this Agreement and will receive a substantial economic benefit from the
application of each Loan hereunder, in each case, whether or not such amount is
used directly by any Company and (v) all requests for Loans hereunder by the
Company Agent are for the exclusive and indivisible benefit of the Companies as
though, for purposes of this Agreement, the Companies constituted a single
entity.
          29. Notices. Any notice or request hereunder may be given to any
Company, Company Agent or Laurus at the respective addresses set forth below or
as may hereafter be specified in a notice designated as a change of address
under this Section. Any notice or request hereunder shall be given by registered
or certified mail, return receipt requested, hand delivery, overnight mail or
telecopy (confirmed by mail). Notices and requests shall be, in the case of
those by hand delivery, deemed to have been given when delivered to any officer
of the party to whom it is addressed, in the case of those by mail or overnight
mail, deemed to have been given three (3) Business Days after the date when
deposited in the mail or with the overnight mail carrier, and, in the case of a
telecopy, when confirmed.
Notices shall be provided as follows:

         
 
  If to Laurus:   Laurus Master Fund, Ltd.
 
      c/o Laurus Capital Management, LLC
 
      825 Third Avenue, 14th Fl.
 
      New York, New York 10022
 
      Attention: John E. Tucker, Esq.
 
      Telephone: (212) 541-4434
 
      Telecopier: (212) 541-5800
 
       
 
  If to any Company,    
 
  or Company Agent:   Digital Recorders, Inc.

          Security Agreement   38    

 



--------------------------------------------------------------------------------



 



         
 
      5949 Sherry Lane, Suite 1050
 
      Dallas, TX 75225
 
      Attention: Chief Executive Officer
 
      Telephone: 214-378-8992
 
      Facsimile: 214-378-8437
 
       
 
  With a copy to:   Gray, Layton, Kersh, Solomon, Sigmon,
 
      Furr & Smith, P.A.
 
      P.O. Box 2636
 
      Gastonia, NC 28053-2636
 
      Attention: David Furr
 
      Telephone: 704-865-4400
 
      Facsimile: 704-866-8010

or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.
          30. Governing Law, Jurisdiction and Waiver of Jury Trial.
          (a) THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
          (b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT LAURUS AND
EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LAURUS. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS,

          Security Agreement   39    

 



--------------------------------------------------------------------------------



 



COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL
ADDRESSED TO COMPANY AGENT AT THE ADDRESS SET FORTH IN SECTION 29 AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF COMPANY AGENT’S
ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER
POSTAGE PREPAID.
          (c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS,
AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
          31. Limitation of Liability. Each Company acknowledges and understands
that in order to assure repayment of the Obligations hereunder Laurus may be
required to exercise any and all of Laurus’ rights and remedies hereunder and
agrees that, except as limited by applicable law, neither Laurus nor any of
Laurus’ agents shall be liable for acts taken or omissions made in connection
herewith or therewith except for actual bad faith.
          32. Entire Understanding; Maximum Interest. This Agreement and the
Ancillary Agreements contain the entire understanding among each Company and
Laurus as to the subject matter hereof and thereof and any promises,
representations, warranties or guarantees not herein contained shall have no
force and effect unless in writing, signed by each Company’s and Laurus’
respective officers. Neither this Agreement, the Ancillary Agreements, nor any
portion or provisions thereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged. Nothing contained in this Agreement, any Ancillary
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Companies to Laurus and thus refunded to the Companies.
          33. Severability. Wherever possible each provision of this Agreement
or the Ancillary Agreements shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or the Ancillary Agreements shall be prohibited by or invalid under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions thereof.
          34. Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by Laurus and the
closing of the transactions

          Security Agreement   40    

 



--------------------------------------------------------------------------------



 



contemplated hereby to the extent provided therein. All statements as to factual
matters contained in any certificate or other instrument delivered by or on
behalf of the Companies pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Companies hereunder solely as of the date of such certificate or instrument. All
indemnities set forth herein shall survive the execution, delivery and
termination of this Agreement and the Ancillary Agreements and the making and
repaying of the Obligations.
          35. Captions. All captions are and shall be without substantive
meaning or content of any kind whatsoever.
          36. Counterparts; Telecopier Signatures. This Agreement may be
executed in one or more counterparts, each of which shall constitute an original
and all of which taken together shall constitute one and the same agreement. Any
signature delivered by a party via telecopier transmission shall be deemed to be
any original signature hereto.
          37. Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
          38. Publicity. Each Company hereby authorizes Laurus to make
appropriate announcements of the financial arrangement entered into by and among
each Company and Laurus, including, without limitation, announcements which are
commonly known as tombstones, in such publications and to such selected parties
as Laurus shall in its sole and absolute discretion deem appropriate, or as
required by applicable law.
          39. Joinder. It is understood and agreed that any Person that desires
to become a Company hereunder, or is required to execute a counterpart of this
Agreement after the date hereof pursuant to the requirements of this Agreement
or any Ancillary Agreement, shall become a Company hereunder by (a) executing a
Joinder Agreement in form and substance satisfactory to Laurus, (b) delivering
supplements to such exhibits and annexes to this Agreement and the Ancillary
Agreements as Laurus shall reasonably request and (c) taking all actions as
specified in this Agreement as would have been taken by such Company had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to Laurus and with all documents and actions required
above to be taken to the reasonable satisfaction of Laurus.
          40. Legends. The Securities shall bear legends as follows;
          (a) The Note shall bear substantially the following legend:
“THIS SECURED NON-CONVERTIBLE REVOLVING NOTE HAS NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THIS SECURED NON-CONVERTIBLE REVOLVING NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN

          Security Agreement   41    

 



--------------------------------------------------------------------------------



 



THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS SECURED
NON-CONVERTIBLE REVOLVING NOTE UNDER SAID ACT AND APPLICABLE STATE SECURITIES
LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO DIGITAL RECORDERS, INC.
THAT SUCH REGISTRATION IS NOT REQUIRED.”
(b) Any shares of Common Stock issued pursuant to exercise of the Warrants,
shall bear a legend which shall be in substantially the following form until
such shares are covered by an effective registration statement filed with the
SEC:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO DIGITAL RECORDERS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
          (c) The Warrants shall bear substantially the following legend:
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
DIGITAL RECORDERS, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”
[Balance of page intentionally left blank; signature page follows.]

          Security Agreement   42    

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Security Agreement
as of the date first written above.

             
 
                DIGITAL RECORDERS, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                TWINVISION OF NORTH AMERICA, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                DIGITAL AUDIO CORPORATION    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                ROBINSON-TURNEY INTERNATIONAL, INC.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
                LAURUS MASTER FUND, LTD.    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

          Security Agreement   43    

 



--------------------------------------------------------------------------------



 



Annex A — Definitions
          “Account Debtor” means any Person who is or may be obligated with
respect to, or on account of, an Account.
          “Accountants” has the meaning given to such term in Section 11(a).
          “Accounts” means all “accounts”, as such term is defined in the UCC,
now owned or hereafter acquired by any Person, including: (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments) (including
any such obligations that may be characterized as an account or contract right
under the UCC); (b) all of such Person’s rights in, to and under all purchase
orders or receipts for goods or services; (c) all of such Person’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.
          “Accounts Availability” means, initially, ninety percent (90%) of the
net face amount of Eligible Accounts subject to later adjustment in accordance
with provisions of this Security Agreement.
          “Affiliate” means, with respect to any Person, (a) any other Person
(other than a Subsidiary) which, directly or indirectly, is in control of, is
controlled by, or is under common control with such Person or (b) any other
Person who is a director or officer (i) of such Person, (ii) of any Subsidiary
of such Person or (iii) of any Person described in clause (a) above. For the
purposes of this definition, control of a Person shall mean the power (direct or
indirect) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.
          “Ancillary Agreements” means the Note, the Warrants, the Registration
Rights Agreements, each Security Document and all other agreements, instruments,
documents, mortgages, pledges, powers of attorney, consents, assignments,
contracts, notices, security agreements, trust agreements and guarantees whether
heretofore, concurrently, or hereafter executed by or on behalf of any Company,
any of its Subsidiaries or any other Person or delivered to Laurus, relating to
this Agreement or to the transactions contemplated by this Agreement or
otherwise relating to the relationship between or among any Company and Laurus,
as each of the same may be amended, supplemented, restated or otherwise modified
from time to time.

 



--------------------------------------------------------------------------------



 



     “Balance Sheet Date” has the meaning given such term in Section 12(f)(ii).
     “Books and Records” means all books, records, board minutes, contracts,
licenses, insurance policies, environmental audits, business plans, files,
computer files, computer discs and other data and software storage and media
devices, accounting books and records, financial statements (actual and pro
forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.
     “Business Day” means a day on which Laurus is open for business and that is
not a Saturday, a Sunday or other day on which banks are required or permitted
to be closed in the State of New York.
     “Capital Availability Amount” means $6,000,000.
     “Charter” has the meaning given such term in Section 12(c)(iv).
     “Chattel Paper” means all “chattel paper,” as such term is defined in the
UCC, including electronic chattel paper, now owned or hereafter acquired by any
Person.
     “Closing Date” means the date on which any Company shall first receive
proceeds of the initial Loans or the date hereof, if no Loan is made under the
facility on the date hereof.
     “Code” has the meaning given such term in Section 15(i).
     “Collateral” means all of each Company’s U.S. and Canadian property and
assets, whether real or personal, tangible or intangible, and whether now owned
or hereafter acquired, or in which it now has or at any time in the future may
acquire any right, title or interests including all of the following property in
which it now has or at any time in the future may acquire any right, title or
interest:
     (a) all Inventory;
     (b) all Equipment;
     (c) all Fixtures;
     (d) all Goods;
     (e) all General Intangibles;
     (f) all Accounts;
     (g) all Deposit Accounts, other bank accounts and all funds on deposit
therein;
     (h) all Investment Property;
     (i) all Stock;

          Security Agreement   2    

 



--------------------------------------------------------------------------------



 



          (j) all Chattel Paper;
          (k) all Letter-of-Credit Rights;
          (l) all Instruments;
          (m) all commercial tort claims set forth on Schedule 1(A);
          (n) all Books and Records;
          (o) all Intellectual Property;
          (p) all Supporting Obligations including letters of credit and
guarantees issued in support of Accounts, Chattel Paper, General Intangibles and
Investment Property;
          (q) (i) all money, cash and cash equivalents and (ii) all cash held as
cash collateral to the extent not otherwise constituting Collateral, all other
cash or property at any time on deposit with or held by Laurus for the account
of any Company (whether for safekeeping, custody, pledge, transmission or
otherwise); and
          (r) all products and Proceeds of all or any of the foregoing, tort
claims and all claims and other rights to payment including (i) insurance claims
against third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases, rentals and
hires of any or all of the foregoing and Proceeds payable under, or unearned
premiums with respect to policies of insurance in whatever form.
          “Common Stock” means the shares of stock representing the Parent’s
common equity interests.
          “Company Agent” means Digital Recorders, Inc.
          “Contract Rate” has the meaning given such term in the Note.
          “Default” means any act or event which, with the giving of notice or
passage of time or both, would constitute an Event of Default.
          “Deposit Accounts” means all “deposit accounts” as such term is
defined in the UCC, now or hereafter held in the name of any Person, including,
without limitation, the Lockboxes.
          “Disclosure Controls” has the meaning given such term in
Section 12(f)(iv).
          “Documents” means all “documents”, as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, including all
bills of lading, dock warrants, dock receipts, warehouse receipts, and other
documents of title, whether negotiable or non-negotiable.
          “Eligible Accounts” means each Account of each Company which conforms
to the following criteria: (a) shipment of the merchandise or the rendition of
services has been

          Security Agreement   3    

 



--------------------------------------------------------------------------------



 



completed; (b) no return, rejection or repossession of the merchandise has
occurred; (c) merchandise or services shall not have been rejected or disputed
by the Account Debtor and there shall not have been asserted any offset, defense
or counterclaim; (d) continues to be in full conformity with the representations
and warranties made by such Company to Laurus with respect thereto; (e) Laurus
is, and continues to be, satisfied with the credit standing of the Account
Debtor in relation to the amount of credit extended; (f) there are facts
existing or threatened which are likely to result in any adverse change in an
Account Debtor’s financial condition; (g) is documented by an invoice in a form
approved by Laurus and shall not be unpaid more than one hundred twenty
(120) days from invoice date; (h) not more than twenty-five percent (25%) of the
unpaid amount of invoices due from such Account Debtor remains unpaid more than
one hundred twenty (120) days from invoice date; (i) is not evidenced by chattel
paper or an instrument of any kind with respect to or in payment of the Account
unless such instrument is duly endorsed to and in possession of Laurus or
represents a check in payment of an Account; (j) the Account Debtor is located
in the United States or Canada; provided, however, Laurus may, from time to
time, in the exercise of its sole discretion and based upon satisfaction of
certain conditions to be determined at such time by Laurus, deem certain
Accounts as Eligible Accounts notwithstanding that such Account is due from an
Account Debtor located outside of the United States or Canada; (k) Laurus has a
first priority perfected Lien in such Account and such Account is not subject to
any Lien other than Permitted Liens; (l) does not arise out of transactions with
any employee, officer, director, shareholder or Affiliate of any Company; (m) is
payable to such Company; (n) does not arise out of a bill and hold sale prior to
shipment and does not arise out of a sale to any Person to which such Company is
indebted; (o) is net of any returns, discounts, claims, credits and allowances;
(p) if the Account arises out of contracts between such Company, on the one
hand, and the United States, on the other hand, any state, or any department,
agency or instrumentality of any of them and remains unpaid less than ninety
(90) days from the invoice date, and, if such Account described in this
subsection (p) exceeds $60,000, such Company has so notified Laurus, in writing,
prior to the creation of such Account, and there has been compliance with any
governmental notice or approval requirements, including compliance with the
Federal Assignment of Claims Act; (q) is a good and valid account representing
an undisputed bona fide indebtedness incurred by the Account Debtor therein
named, for a fixed sum as set forth in the invoice relating thereto with respect
to an unconditional sale and delivery upon the stated terms of goods sold by
such Company or work, labor and/or services rendered by such Company; (r) does
not arise out of progress billings prior to completion of the order; (s) the
total unpaid Accounts from such Account Debtor does not exceed twenty-five
percent (25%) of all Eligible Accounts; (t) such Company’s right to payment is
absolute and not contingent upon the fulfillment of any condition whatsoever;
(u) such Company is able to bring suit and enforce its remedies against the
Account Debtor through judicial process; (v) does not represent interest
payments, late or finance charges owing to such Company; and (w) is otherwise
satisfactory to Laurus as determined by Laurus in the exercise of its sole
discretion. In the event any Company requests that Laurus include within
Eligible Accounts certain Accounts of one or more of such Company’s acquisition
targets, Laurus shall at the time of such request consider such inclusion, but
any such inclusion shall be at the sole option of Laurus and shall at all times
be subject to the execution and delivery to Laurus of all such documentation
(including, without limitation, guaranty and security documentation) as Laurus
may require in its sole discretion.

          Security Agreement   4    

 



--------------------------------------------------------------------------------



 



          “Eligible Inventory” means Inventory owned by a Company which Laurus,
in its sole and absolute discretion, determines: (a) is subject to a first
priority perfected Lien in favor of Laurus and is subject to no other Liens
whatsoever (other than Permitted Liens); (b) is located on premises with respect
to which Laurus has received a landlord or mortgagee waiver acceptable in form
and substance to Laurus; (c) is not in transit; (d) is in good condition and
meets all standards imposed by any governmental agency, or department or
division thereof having regulatory Governmental Authority over such Inventory,
its use or sale including the Federal Fair Labor Standards Act of 1938 as
amended, and all rules, regulations and orders thereunder; (e) is currently
either usable or salable in the normal course of such Company’s business; (f) is
not placed by such Company on consignment or held by such Company on consignment
from another Person; (g) is in conformity with the representations and
warranties made by such Company to Laurus with respect thereto; (h) is not
subject to any licensing, patent, royalty, trademark, trade name or copyright
agreement with any third parties; (i) does not require the consent of any Person
for the completion of manufacture, sale or other disposition of such Inventory
and such completion, manufacture or sale does not constitute a breach or default
under any contract or agreement to which such Company is a party or to which
such Inventory is or may be subject; (j) is not work-in-process; (k) is covered
by casualty insurance acceptable to Laurus and under which Laurus has been named
as a lender’s loss payee and additional insured.
          “Eligible Subsidiary” means each Subsidiary of the Parent set forth on
Exhibit A hereto, as the same may be updated from time to time with Laurus’
written consent.
          “Equipment” means all “equipment” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, including any
and all machinery, apparatus, equipment, fittings, furniture, Fixtures, motor
vehicles and other tangible personal property (other than Inventory) of every
kind and description that may be now or hereafter used in such Person’s
operations or that are owned by such Person or in which such Person may have an
interest, and all parts, accessories and accessions thereto and substitute ons
and replacements therefor.
          “ERISA” has the meaning given such term in Section 12(bb).
          “Event of Default” means the occurrence of any of the events set forth
in Section 19.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Exchange Act Filings” means the Parent’s filings under the Exchange
Act made prior to the date of this Agreement.
          “Financial Reporting Controls” has the meaning given such term in
Section 12(f)(v).
          “Fixtures” means all “fixtures” as such term is defined in the UCC,
now owned or hereafter acquired by any Person.
          “Formula Amount” has the meaning given such term in Section 2(a)(i).

          Security Agreement   5    

 



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles, practices and
procedures in effect from time to time in the United States of America.
          “General Intangibles” means all “general intangibles” as such term is
defined in the UCC, now owned or hereafter acquired by any Person including all
right, title and interest that such Person may now or hereafter have in or under
any contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.
          “Goods” means all “goods”, as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including embedded
software to the extent included in “goods” as defined in the UCC, manufactured
homes, fixtures, standing timber that is cut and removed for sale and unborn
young of animals.
          “Goodwill” means all goodwill, trade secrets, proprietary or
confidential information, technical information, procedures, formulae, quality
control standards, designs, operating and training manuals, customer lists, and
distribution agreements now owned or hereafter acquired by any Person.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Instruments” means all “instruments”, as such term is defined in the
UCC, now owned or hereafter acquired by any Person, wherever located, including
all certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
          “Intellectual Property” means any and all patents, trademarks, service
marks, trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes.
          “Inventory” means all “inventory”, as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, including all
inventory, merchandise, goods and other personal property that are held by or on
behalf of such Person for sale or lease or are furnished or are to be furnished
under a contract of service or that constitute raw materials, work in process,
finished goods, returned goods, or materials or supplies of any

          Security Agreement   6    

 



--------------------------------------------------------------------------------



 



kind, nature or description used or consumed or to be used or consumed in such
Person’s business or in the processing, production, packaging, promotion,
delivery or shipping of the same, including all supplies and embedded software.
          “Inventory Availability” means the lesser of (a) initially, forty
percent (40%) (subject to later adjustment in accordance with provisions of this
Security Agreement) of the value of Companies’ Eligible Inventory (calculated on
the basis of the lower of cost or market, on an average cost basis) and (b)
$2,000,000.
          “Investment Property” means all “investment property”, as such term is
defined in the UCC, now owned or hereafter acquired by any Person, wherever
located.
          “Letter-of-Credit Rights” means “letter-of-credit rights” as such term
is defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.
          “License” means any rights under any written agreement now or
hereafter acquired by any Person to use any trademark, trademark registration,
copyright, copyright registration or invention for which a patent is in
existence or other license of rights or interests now held or hereafter acquired
by any Person.
          “Lien” means any mortgage, security deed, deed of trust, pledge,
hypothecation, assignment, security interest, lien (whether statutory or
otherwise), charge, claim or encumbrance, or preference, priority or other
security agreement or preferential arrangement held or asserted in respect of
any asset of any kind or nature whatsoever including any conditional sale or
other title retention agreement, any lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the UCC or comparable law of any
jurisdiction.
          “Loans” has the meaning given such term in Section 2(a)(i) and shall
include all other extensions of credit hereunder and under any Ancillary
Agreement.
          “Lockboxes” has the meaning given such term in Section 8(a).
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), properties,
operations or prospects of any Company or any of its Subsidiaries (taken
individually and as a whole), (b) any Company’s or any of its Subsidiary’s
ability to pay or perform the Obligations in accordance with the terms hereof or
any Ancillary Agreement, (c) the value of the Collateral, the Liens on the
Collateral or the priority of any such Lien or (d) the practical realization of
the benefits of Laurus’ rights and remedies under this Agreement and the
Ancillary Agreements.
          “NASD” has the meaning given such term in Section 13(b).
          “Note” means that certain Secured Non-Convertible Revolving Note dated
as of the Closing Date made by the Companies in favor of Laurus in the original
face amount of

          Security Agreement   7    

 



--------------------------------------------------------------------------------



 



$6,000,000, as same may be amended, supplemented, restated and/or otherwise
modified from time to time.
          “Obligations” means all Loans, all advances, debts, liabilities,
obligations, covenants and duties owing by each Company and each of its
Subsidiaries to Laurus (or any corporation that directly or indirectly controls
or is controlled by or is under common control with Laurus) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Company and/or each of its
Subsidiaries to others which Laurus may have obtained by assignment or otherwise
and further including all interest (including interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding), charges or
any other payments each Company and each of its Subsidiaries is required to make
by law or otherwise arising under or as a result of this Agreement, the
Ancillary Agreements or otherwise, together with all reasonable expenses and
reasonable attorneys’ fees chargeable to the Companies’ or any of their
Subsidiaries’ accounts or incurred by Laurus in connection therewith.
          “Payment Intangibles” means all “payment intangibles” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including, a
General Intangible under which the Account Debtor’s principal obligation is a
monetary obligation.
          “Permitted Liens” means (a) Liens of carriers, warehousemen, artisans,
bailees, mechanics and materialmen incurred in the ordinary course of business
securing sums not overdue; (b) Liens incurred in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits, relating to employees, securing sums
(i) not overdue or (ii) being diligently contested in good faith provided that
adequate reserves with respect thereto are maintained on the books of the
Companies and their Subsidiaries, as applicable, in conformity with GAAP;
(c) Liens in favor of Laurus; (d) Liens for taxes (i) not yet due or (ii) being
diligently contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Companies and their Subsidiaries, as applicable, in conformity with GAAP; and
which have no effect on the priority of Liens in favor of Laurus or the value of
the assets in which Laurus has a Lien; (e) Purchase Money Liens securing
Purchase Money Indebtedness to the extent permitted in this Agreement and
specified on Schedule 7(c) hereto.
          “Person” means any individual, sole proprietorship, partnership,
limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
public benefit corporation, entity or government (whether federal, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person’s successors
and assigns.

          Security Agreement   8    

 



--------------------------------------------------------------------------------



 



          “Principal Market” means the NASD Over The Counter Bulletin Board,
NASDAQ Capital Market, NASDAQ National Market System, American Stock Exchange or
New York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).
          “Proceeds” means “proceeds”, as such term is defined in the UCC and,
in any event, shall include: (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to any Company or any other Person from
time to time with respect to any Collateral; (b) any and all payments (in any
form whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock; and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.
          “Purchase Money Indebtedness” means (a) any indebtedness incurred for
the payment of all or any part of the purchase price of any fixed asset,
including indebtedness under capitalized leases, (b) any indebtedness incurred
for the sole purpose of financing or refinancing all or any part of the purchase
price of any fixed asset, and (c) any renewals, extensions or refinancings
thereof (but not any increases in the principal amounts thereof outstanding at
that time).
          “Purchase Money Lien” means any Lien upon any fixed assets that
secures the Purchase Money Indebtedness related thereto but only if such Lien
shall at all times be confined solely to the asset the purchase price of which
was financed or refinanced through the incurrence of the Purchase Money
Indebtedness secured by such Lien and only if such Lien secures only such
Purchase Money Indebtedness.
          “Registration Rights Agreements” means that certain Registration
Rights Agreement dated as of the Closing Date by and between the Parent and
Laurus and each other registration rights agreement by and between the Parent
and Laurus, as each of the same may be amended, modified and supplemented from
time to time.
          “SEC” means the Securities and Exchange Commission.
          “SEC Reports” has the meaning given such term in Section 12(u).

          Security Agreement   9    

 



--------------------------------------------------------------------------------



 



          “Securities” means the Note and the Warrants and the shares of Common
Stock which may be issued pursuant to exercise of such Warrants.
          “Securities Act” has the meaning given such term in Section 12(r).
          “Security Documents” means all security agreements, mortgages, cash
collateral deposit letters, pledges and other agreements which are executed by
any Company or any of its Subsidiaries in favor of Laurus.
          “Software” means all “software” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, including all computer programs
and all supporting information provided in connection with a transaction related
to any program.
          “Stock” means all certificated and uncertificated shares, options,
warrants, membership interests, general or limited partnership interests,
participation or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Securities Exchange Act of
1934).
          “Subordinated Debt Documentation” means John D. Higgins Subordinated
Debenture.
          “Subsidiary” means\, (i) any other Person whose shares of stock or
other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors or other governing body of
such other Person, are owned, directly or indirectly, by such Person or (ii) any
other Person in which such Person owns, directly or indirectly, more than 50% of
the equity interests at such time.
          “Supporting Obligations” means all “supporting obligations” as such
term is defined in the UCC.
          “Term” means the Closing Date through the close of business on the day
immediately preceding the second anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.
          “UCC” means the Uniform Commercial Code as the same may, from time to
time be in effect in the State of New York; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in

          Security Agreement   10    

 



--------------------------------------------------------------------------------



 



different Articles or Divisions of the UCC, the definition of such term
contained in Article or Division 9 shall govern.
          “Warrant Shares” has the meaning given such term in Section 12(a).
          “Warrants” means that certain Common Stock Purchase Warrant dated as
of the Closing Date made by the Parent in favor of Laurus and each other warrant
made by the Parent in favor Laurus, as each of the same may be amended,
restated, modified and/or supplemented from time to time.

          Security Agreement   11    

 



--------------------------------------------------------------------------------



 



Exhibit A
Eligible Subsidiaries
Twinvision of North America, Inc.
Digital Audio Corporation
Robinson-Turney International, Inc.

          Security Agreement        

 



--------------------------------------------------------------------------------



 



Exhibit B
Borrowing Base Certificate
[To be inserted]

          Security Agreement        

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 7(c)
Liens
LaSalle has the following UCC-1 Filings, which will be terminated at closing:

  •   North Carolina Secretary State for assets of Digital Recorders, Inc.     •
  North Carolina Secretary State for assets of TwinVision of North America, Inc.
    •   North Carolina Secretary State for assets of Digital Audio Corporation  
  •   Durham County for assets of Digital Recorders, Inc.     •   Durham County
for assets of Digital Audio Corporation     •   State of Texas for assets of
Robinson Turney International, Inc.

Filed at North Carolina Secretary of State as Permitted Liens:

  •   Dell Financial – Equipment lease     •   CNC Associates, Inc. – Equipment
lease     •   CDW Leasing – Equipment lease     •   Varilease Technology
assigned to Pullman Bank – leased trade shows exhibits & hardware

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 7(o):
Inventory Locations:

                  Owner, Landlord, Processor,     Activity and Assets  
Warehouse or Cosignee
Digital Recorders & TwinVision of North America
       

4018 Patriot Drive

One Park Center, Suite 100
Durham, NC 27703
  U.S. Operating Headquarters for design, manufacturing, and sales. Office
furniture and fixtures, production equipment, and inventory.   Landlord:
Property Reserve Inc.
c/o Lowell Lovell
Senior Property Manager
6340 Quadrangle Drive
Suite 150
Digital Audio Corporation
       
 
       
4018 Patriot Drive


One Park Center, Suite 300
Durham, NC 27703
  Operating Headquarters for design, manufacturing, and sales. Office furniture
and fixtures, production equipment, and inventory.   Landlord:
Property Reserve Inc.
c/o Lowell Lovell
Senior Property Manager
6340 Quadrangle Drive
Suite 150
 
       
TwinVision Candian Warehouse
       
Eastway
965 Mackay Street
Pembroke, Ontario, Canada K8A 1A2
  Candian warehouse — inventory only.   Landlord:
Eastway
965 MacKay Street
Pembroke, Ontario, Canada K8A 1A2
 
       
TwinVision Field Service
Technicians
       
 
  Field Service Technicians inventory of spare parts to meet customer repair  
Employee 
 
       
 
  Field Service Technicians inventory of spare parts to meet customer repair  
Independent Contractor 
 
       
 
  Field Service Technicians inventory of spare parts to meet customer repair  
Employee 
 
       
 
  Field Service Technicians inventory of spare parts to meet customer repair  
Employee 
 
       
 
  Field Service Technicians inventory of spare parts to meet customer repair  
Employee 

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 7(p)
Bank Accounts

                  Name, Address, Phone and Fax No.     Borrower   of Bank and
Bank Contract   Type of Account
Digital Recorders
  LaSalle Business Credit, LLC
6063 Paysphere Circle
Chicago IL 60674   Disbursement
Payroll Acct
LockBox    
 
           
 
  LaSalle Business Credit, LLC
Attn: LBX 6063
540 W Madison — 4th Floor
Chicago IL 60661
Steven Buford
Ph 312 904 7446        
 
           
Digital Audio Corp
  LaSalle Business Credit, LLC
5396 Payshere Circle
Chicago IL 60674
  Disbursement
Payroll Acct
LockBox    
 
           
 
  LaSalle Business Credit, LLC
Attn: LBX 5396
540 W Madison — 4th Floor
Chicago IL 60661
Steven Buford
Ph 312 904 7446        
 
           
Twin Vision na Inc
  LaSalle Business Credit, LLC
5491 Paysphere Circle
Chicago IL 60674   Disbursement
Payroll Acct
LockBox    
 
           
 
  LaSalle Business Credit, LLC
Attn: LBX 5491
540 W Madison — 4th Floor
Chicago IL 60661
Steven Buford
Ph 312 904 7446        
 
           
Digital Recorders
  Wachovia Bank NA
Attn: Lisa Kurus
150 Fayetteville Street Mall
6th Floor — NC 3287
Raleigh NC 27601   Disbursement
Payroll Acct    
 
           
 
  Wachovia Bank NA
PO Box 3008
Raleigh NC 27602
Lisa Kurus
Ph 919 881 6464        

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 12(b)
Subsidiaries
Digital Recorders, Inc. has the following subsidiaries:

  •   TwinVision of North America, Inc. is a wholly owned subsidiary of Digital
Recorders, Inc.     •   Digital Audio Corporation is a wholly owned subsidiary
of Digital Recorders, Inc.     •   Robinson Turney International, Inc. is a
wholly owned subsidiary of Digital Recorders, Inc.     •   DRI Europa AB is a
wholly owned subsidiary of Digital Recorders, Inc.     •   Mobitec GmbH is owned
91% by DRI Europa AB and 9% by Digital Recorders, Inc.     •   Mobitec AB is
wholly owned by DRI Europa AB     •   Mobitec Pty Ltd. is wholly owned by
Mobitec AB     •   Mobitec AB owns 50% of Mobitec Brazil Ltda, the remaining 50%
is owned by the Brazilian Managing Director.

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 12(c)
Capitalizaton
12(c)(i)
TwinVision of North America, Inc.; 100 shares of no par value common stock
authorized and outstanding
Digital Audio Corporation; 100 shares of no par value common stock authorized
and outstanding
Robinson Turney International, Inc.; 100 shares of no par value common stock
authorized and outstanding
Digital Recorders, Inc. as shown on the following page:
12(c)(ii) Digital Recorders, Inc. has issued the rights to acquire stock listed
on the attached chart..

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
DRI Common Stock, Warrants, Convertibles and Preferred Stock
Potential “All-In” Calculation Summary — As of March 13, 2006

              Instrument   Quantity     Remarks  
Common:
           
Common — Beginning of Year
    9,733,515      
Conversions & Placements:
    40,000      
Total Common
    9,773,515      
Convertibles:
           
Higgins ‘02 Conv Debt ($0.25M)
    125,000     Converts at $2; not converted
Series E Conv Preferred
    305,000     Conv. at $3.00; Face $5K; 183 Shares; 7% Div.
Series AAA Preferred
    161,818     $5.50 Conversion Price (178 Shares Remaining Outstanding)
Series G Conv Preferred
    791,855     $2.21 Conversion Price (350 Shares Remaining Outstanding)
Series H Conv Preferred
    120,192     $2.08 Conversion Price (50 Shares Remaining Outstanding)
Total Convertibles:
    1,503,865      
Potential With Conversion
    11,277,380     Outstanding & Potentially Outstanding w/ Conversion
Warrants and Options:
           
Warrants
    1,120,819     Ave Exercise ±$4.77 (See below)
Stock Option Plan (Old)
    495,800     Ave Exercise Price approx $2.50; Plan now expired
Stock Option Plan (New)
    554,500     Out of 675,000 Authorized; Wtd Ave Strike Price @ $2.83
Total Warrants & Options
    2,171,119      
Potential “All-In”
    13,448,499      
Authorized Common Shares
    25,000,000      

Warrants & Weighted-Average Exercise Price — as of March 13, 2006

              Holder   Quantity   Strike @  
Bodin; Original Purchase Note
    100,000     @ $4.00 = $400,000 (Expire in 6/26/06) (related to original
acquisition)
 
           
Bodin; Partial conversion of Purchase Note
    40,000     @ $2.50 = $100,000 (Expire in 6/19/06) (subsequent partial
conversion of original Purchase Note)
J. Phillips L. Johnston
    50,000     @ $2.50 = $125,000 (Expires 4/16/08) (in respect of canceled
Options at the time)
Mobitec Employees
    76,000     @ $3.00 = $228,000 (Expire in 6/27/06) (in replacement of rights
held in original Mobitec)
Roth Capital I
    62,500     @ $10.25 = $640,625 (Expires 4/23/09) (placement fee)
Roth Placements
    125,000     @ $8.80 = $1,100,000 (Expires 4/23/09) (8 Entities — rights
under private placement)
Roth Capital II
    120,773     @ $5.28 = $637,681 (Expires 10/6/09) (placement fee)
Riverview Group LLC
    241,546     @ $6.00 = $1,449,276 (Expires 10/6/09)
Y. Ping Chu
    7,500     @ $2.50 = $18,750 (Expire 4/16/08) (recognition of service)
K. Laday
    2,500     @ $3.19 = $7,975 (Expire 1/18/10) (professional services)
Dolphin Offshore Partners, L.P.
    240,000     @ $2.21 = $530,400 (Expire 6/23/10) (related to Series G)
John D. Higgins
    55,000     @ $2.02 = $111,100 (Expire 10/31/10) (related to Series H)
Total Warrants
    1,120,819     Average Exercise Price Approximately $4.77

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 12(f)
(i) None
(ii) Company has made regular scheduled dividend payments pursuant to
Certificate of Designation in cash and in kind pursuant to each of its Preferred
Shares.
Schedule 12(g)
Obligations to Related Parties
I. Digital Recorders, Inc. has a $250,000 loan agreement dated August 26, 2002
(“Subordinated Debt Agreement’) with its director, John D. Higgins, Sr. The
stock of Digital Audio Corporation and TwinVision of North America, Inc. are
pledged to him as collateral and he has a Security Agreement with Digital
Recorders, Inc., TwinVision of North America, Inc. and Digital Audio Corporation
granting a continuing general security interest in all U.S. assets of the
Digital Recorders, Inc. Both TwinVision and Digital Audio Corporation also
signed a Subsidiary Guaranty.
II. In December 2005, Digital Recorders, Inc. issued to director John D.
Higgins, Sr. five shares of Series H Redeemable Convertible Preferred Stock in
settlement of a $250,000 short-term loan Mr. Higgins had made to Digital
Recorders, Inc. in July 2005.
Schedule 12(h)
Changes since the Balance Sheet Date

(i)   None   (ii)   William H. Miller, Vice President Operations, January 2006
Molly W. MacTaggart, Chief Accounting and Compliance Officer, March 2006   (iii)
  None   (iv)   None   (v)   None   (vi)   None   (vii)   None   (viii)   See
disclosure regarding dividends in 12(f)   (ix)   None   (x)   None   (xi)   None
  (xii)   None   (xiv)   None

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 12(i)
Permitted Liens
Filed at North Carolina Secretary of State:

  •   Dell Financial – Equipment lease     •   CNC Associates, Inc. – Equipment
lease     •   CDW Leasing – Equipment lease     •   Varilease Technology
assigned to Pullman Bank – leased trade shows exhibits & related hardware     •
  The stock of Digital Audio Corporation and TwinVision of North America, Inc.
is pledged to John D. Higgins, Sr.     •   John D. Higgins, Sr., a director, has
a Security Agreement with Digital Recorders, Inc., TwinVision of North America,
Inc. and Digital Audio Corporation. Both TwinVision and Digital Audio
Corporation also signed a Subsidiary Guaranty.

Schedule 12(l)
Litigation
As a result of the elimination of his position, the former Executive Vice
President Business & Corporate Development has sought to refute certain
provisions of his employment agreement and stated an intention to arbitrate a
claim for, among other things, wrongful termination and age discrimination under
the Age Discrimination Enforcement Act. The Company believes the claims are
without merit and does not believe this matter will create a material adverse
effect on the company.
Schedule 12(m)
Tax Returns and Payments
None
Schedule 12(n)
Employees
None
Schedule 12(o)
Registration Rights and Voting Rights
None

 



--------------------------------------------------------------------------------



 



Security Agreement
Schedules
Schedule 12(q)
Environmental and Safety Laws
On site and within its administrative offices, the Company has the usual and
customary household type furniture polishes, cleaning agents, etc. and printer
and facsimile toner cartridges and similar items, many of which meet the
definition of Hazardous Materials as listed in various local, state, federal
and/or foreign laws and regulations. Usage of such is below permissible
thresholds. Within its light manufacturing and assembly operations the Company
also uses de minimus amounts of various petroleum-based lubricants, solvents,
and cleaning agents also meeting such definitions.
Schedule 12(u)
SEC Reports and Financial Statements
None
Schedule 12(aa)
Collateral Location and Addresses of Borrowers
Books and Records:
Digital Recorders
5949 Sherry Lane, Suite 1050
Dallas, TX 75224
Corporate Office
Digital Recorders & TwinVision of North America
4018 Patriot Drive
One Park Center, Suite 100
Durham, NC 27703
U.S. Operating Headquarters
Digital Audio Corporation
4018 Patriot Drive
One Park Center, Suite 300
Durham NC 27703
Operating Headquarters
Schedule 13(l)
Required Approvals
The Company will continue to pay dividends to its preferred shareholders
(approximately $250,000 annually) and interest under John D. Higgins, Sr.’s
subordinated debenture (approximately $20,000 annually) in the ordinary course
of business without further notice or approval.

 